RÉPUBLIQUE DÉMOCRATIQUE DU CONGO

SOCIÉTÉ FORESTIERE DU CONGO
(SEFOCO S.P.R.L.)

PLAN DE GESTION REVISE

PÉRIODE 2011 - 2017

GARANTIES D’APPROVISIONNEMENT CONVERTIBLES
N°008/CAB/MIN/ECNT/93 du 20/11/1993 et
N°028/CAB/MIN/ECNT-T/98 du 25/06/1998

Converties en contrats de concessions forestières
N°016/11 du 24 Octobre 2011 et
N°023/11 du 24 Octobre 2011

Secteur de Losanganya
Territoires de Bolomba
Distriet de l'Equateur
Provinee de l'Equateur

Réalisé par : La Direction d'Exploitation

Août 2013

1

SOMMAIRE

SOMMAIRE sssssissessssnsssssusrnsssennereenenee
SIGLES ET ABRÉVIATIONS EMPLOYES.
LISTE DES CARTES surrurrrrrrrrrrerrreeee
LISTE DES TABLEAU
LISTE DES PHOTOS .
LISTE DES ANNEXES...
1. CONTEXTE GÉNÉRAL
2 PRÉSENTATION DES TITRES DE SEFOCO..
21. TITRES ET LOCALISATION...
22. LIMITES DES DEUX TITRES DE SEFOCO
3. PRÉSENTATION DE LA SOCIÉTÉ SEFOCO.
3.1. IDENTIFICATION
32. BREF APERÇU HISTORIQU
3.3. MOYENS DONT DISPOSE L'ENTREPRISE
3.4. SITUATION SOCIO-ÉCONOMIQUE ET ADMINISTRATIV
3.4.1. CONTEXTE …
3.4.2. OBJECTIFS DU PRÉ- SOCIOÉCONOMIQUE .
343. CARACTÉRISTIQUES ETHNOGRAPHIQUES ET DÉMOGRAPHIQUES … 11
343.1 TERRITOIRE DE BOLOMBA
343.1.1. PRÉSENTATION DU TERRITOIRE
343.1.2. ORGANISATION ADMINISTRATIVE...
343.13. DÉMOGRAPHIE
343.14. INFRASTRUCTURES SOCIALES DE BASE ET ÉQUIPEMENTS
COLLECTIFS
343.15. CARACT TIQUES GÉOGRAPHIQUES
343.1.6.  CARACTÉRISTIQUES ÉCONOMIQUES.
4. HISTORIQUE DES ACTIVITÉS FORESTIÈRES PASSÉES DANS LA
CONCESSION DE SEFOCO
PRÉ-STRATIFICATION DU TITRE FORESTIER DE SEFOCO
LOCALISATION DES 4 PREMIÈRES AAC
AAC 1 SUPERFICIE: 16 713 HA.
AAC 2 SUPERFICIE: 16 745 HA.
AAC 3 SUPERFICIE: 16 760 HA.
4 SUPERFICIE: 16 838 HA
SUPERFICIES DES 4 PREMIÈRES AAC
MATÉRIALISATION DES 4 PREMIÈRES AAC.
DESCRIPTION DES 4 AAC.
10.  TERRAINS FORESTIERS P ,
11. ÉVALUATION DE LA RESSOURCE EXPLOITABLE
12. RAPPEL DU CONTEXTE SOCIOÉCONOMIQUE DU GROUPEMENT
CONCERNÉ. .22
13. MESURES EN
13.1. MÉTHODES D'EXPLOITATION …
@  L’'INVENTAIRE D’EXPLOITATIO
(1) ZONE HORS EXPLOITATION.
(11) RÉSEAU ROUTIER ET PARCS À GRUMES.
(IV) _ ABATTAGE CONTRÔLÉ ET SÉCURITÉ DES sa
(V) USAGE DES PRODUITS DE TRAITEMENT DES BOIS ET SÉCURITÉ DES
TRAVAILLEURS scsi 26

ce de co Un Un Un à Uù WU) Là LU) ma

Læervnowmpnm

()

(VII) CHARGEMENT ET TRANSPORT .…
(VIII) OPÉRATION POST- EXPLOITATION

13.2.

(o
a)

12.1.
13.3.
13.4.
13.5.

DÉBUSQUAGE ET DÉBARDAGE...

MESURES DE RÉDUCTION, D’ATTÉNUATION ET DE COMPENSATION

DES IMPACTS SUR L'ENVIRONNEMENT, LA FAUNE ET LE CONTRÔLE
DES FEUX DE BROUSSE.
DIAMÈTRE D'EXPLOITATION

OUVRAGE DE FRANCHISSEMENT (PONTS, PONCEAUX, DIGUES, ETC. )

RÉDUCTION DE L’IMPACT SUR LA FAUNE SAUVAGE.
FEU DE BROUSSE ET PRODUCTION DE CHARBON DE BOIS.
DIVERSES MESURES DE GESTION
EQUIPEMENTS ET INFRASTRUCTURES PRÉVUS POUR LA SANTÉ,
L'HYGIÈNE ET LA SÉCURITÉ DES EMPLOYÉS. srrrunns
PLANIFICATION DES ACTIVITÉS ET DES INVESTISSEMENTS.
PRÉPARATION DU PLAN D'AMÉNAGEMENT
INFRASTRUCTURES ROUTIÈRES
INVESTISSEMENTS INDUSTRIELS EN PLACE ET PROJETÉS ET
CAPACITÉS TECHNIQUES DE SEFOCO....

Tableau 1
Tableau 2
Tableau 3
Tableau 4
Tableau 5
Tableau 6
Tableau 7
Tableau 8
Tableau 9
Tableau 10 :
Tableau 11 :

Photo 01

Annexe 1 :
Annexe 2 :
Annexe 3 :
Annexe 4 :
Annexe 5 :

Annexe 6 :

: Production des bois de SEFOCO de 2003 à 2007 (en m°).
: Résultats de la pré-stratification des titres de SEFOCO...

: Synthèse de la pré-stratification des titres de SEFOCO par type de terrain
: Pré-stratification et superficies SIG correspondantes par AAC,

: Superficies productives des AAC (ha) et date théorique de leur
: Estimation du volume net exploitable dans les 4 AAC (44.147 ha)
: Attentes exprimés par les communautés locales des Groupements de Lingoy et Bonyanga.
: Estimation de la ristourne sur la base du volume net de bois exploitable dans les 4 AAC
: Les zones à exclure des aires de coupe

: Centre de santé construit en matériaux durables dans la localité de Djoa par SEFOCO..

SIGLES ET ABRÉVIATIONS EMPLOYES

: Assiettes Annuelles de Coupe

: Chef de Groupement

: Exploitation Forestière à Impact Réduit
: Garantie d’Approvisionnement

: Pan d'Aménagement

: Route Nationale

LISTE DES CARTES

Localisation des titres forestiers de SEFOCO
Localisation des superficies exploitées par SEFOCO de 2003 à 2007
Occupation du sol des deux titres forestier de SEFOCO..

Localisation des 4 AAC des titres forestiers de SEFOCO.
Tracé provisoire des routes principales dans les 4 AAC de SEFOCO.

LISTE DES TABLEAUX

Longueurs prévisionnelles des pistes principales à créer dans les 4 AAC de 2014 à 2017
Liste des équipements et matériels d’exploitation disponibles ou commandés

LISTE DES PHOTOS

LISTE DES ANNEXES

2011Avenant N°01 au contrat de concession forestière n°023/11 du 24 octobre 2011
Contrat de concession forestière n°016/11 du 24 octobre 2011 de SEFOCO.,
Avenant N°01 au contrat de concession forestière n°016/11 du 24 octobre É
Notifications n°026/CAB/MIN/ECN-T/09/JEB/2010 du 02/04/2010 relative à la convertibilité de la GA

N°008/CAB/MIN/ECNT/93 du 20/11/1993 de SEFOCO. .nnnnnennnnnnn een eren un
Notifications n°027/CAB/MIN/ECN-T/09/JEB/2010 du 02/07/2010 relative à la convertibilité de la GA

N°028/CAB/MIN/ECNT/98 du 25/06/1998 de SEFOCO.

1. Contexte général

Le présent plan de gestion révisé concerne les deux Garanties d’Approvisionnement
N°008/CAB/MIN/ECNT/93 du 20/11/1993 et 028/CAB/MIN/ECN-T/98 du 25/06/1998 du
25/06/1998 détenues par la SOCIÉTÉ FORESTIERE DU CONGO (SEFOCO S.P.R.L.). Ces
deux GA ont été jugées convertibles respectivement suivant les notifications
n°026/CAB/MIN/ECN-T/09/JEB/2010 du 02/04/2010 et  n°027/CAB/MIN/ECN-
T/09/JEB/2010 du 02/07/2010 du Ministre en charge des forêts (cfr copies en annexe).

Après avoir introduit ses accords constituant la clause sociale du cahier des charges du contrat
de concession forestière relatifs à la réalisation des infrastructures socioéconomiques et
services sociaux au profit des communautés locales et peuples autochtones riverains,
conformément à l’Arrêté ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du 07 juin 2010 et
sur instruction du Ministre en charge des forêts, les deux GA sus visées de SEFOCO ont été
converties en contrat de concession forestière respectivement sous les N°023/11 et N°016/11
du 24 octobre 2011 (cfr copies en annexe).

A l'issue de la conversion de ses titres, SEFOCO a soumis un seul plan de gestion pour ses
deux titres ceux-ci étant contiguës, en date du 12 février 2013 par sa lettre
N°009/DG/KIN/2013 adressée à la Direction des Inventaires et Aménagement Forestiers
(DIAF). Cependant, après examen par ses services compétents, ledit plan de gestion n’a pas
été validé suite aux insuffisances constatées. Des recommandations ont ainsi été adressées à
SEFOCO en vue de la révision de son plan de gestion. La présente version révisée du plan de
gestion tient donc compte des recommandations de la DIAF qui s’articulent essentiellement
autour des 11 points suivants :

Annexer les notifications de convertibilité des GA ;

Décrire la topographie des GA ;

Présenter les données du recensement des populations ainsi que leurs appartenances

ethniques ;

4. Présenter le calendrier prévisionnel indicatif sur la durée du plan de gestion indiquant les
activités qui conduiront à la finalisation du plan d'aménagement ;

5. Présenter la procédure d'ouverture et de matérialisation physique des AAC ;

6. Montrer que les clauses sociales ont été négociées pour chacun des titres de la SSA ;

7. Présenter un tableau montrant que la superficie utile de 4 premières AAC est inférieure ou
égale aux 4/25ème de la superficie utile de l'ensemble des concessions regroupées ;

8. Présenter l'écart en superficie utile entre les deux AAC extrêmes qui doit être inférieur ou
égal à 5% ;

9. Présenter le tableau montrant l'évaluation de la ressource exploitable pour les 4 premières
années pour les 4 AAC par essence commerciale ;

10. Décrire la méthode d'estimation utilisée pour l'évaluation de la ressource exploitable et
indiquer la source des données ;

11. Présenter un tableau de DME des essences commerciales qui respectent le GO ;

12. Présenter les équipements et infrastructures prévus pour la santé, hygiène et la sécurité
des employés ;

13. Indiquer la superficie utile et la localisation des 4 AAC dans la CS comme identiques au

14. Présenter le tableau de prévision des récoltes au PG et à la CS pour le calcul de ristourne
du fonds de développement ;

15. Faire une description prévisionnelle de la stratégie d'industrialisation (localisation des

unités de transformation, capacité de transformation et prévision du taux de

transformation) sur les 4 prochaines années.

w N
2. Présentation des titres de SEFOCO
2.1. Titres et localisation

Les deux GA N°008/CAB/MIN/ECNT/93 du 20/11/1993 et 028/CAB/MIN/ECN-T/98 du
25/06/1998 du 25/06/1998 de SEFOCO couvrent respectivement des superficies
administratives de 121.216 hectares et 224.000 hectares.

A la suite de la publication de la carte du domaine forestier de la République Démocratique
du Congo par le Ministère de l’Environnement, Conservation de la Nature et Tourisme en
juillet 2011, ces superficies ont été portées respectivement à 242.999 ha et à 175.231 ha ce qui
donne globalement une superficie de 418.230 ha. Il s’agit donc des superficies SIG établies
par la DIAF.

Ces titres sont localisés comme suit :

e Secteur de Losanganya ;

Territoire de Bolomba ;

District de l’Equateur ;
e Province de l’Equateur.
2.2. Limites des deux titres de SEFOCO
Pour la GA No008/CAB/MIN/ECNT/93 du 20/11/93 d'une superficie SIG 242.999 hectares :

e AuNord : Par le tronçon de la route d’intérêt local Yele-Ilanga, en passant par
les localités Bongala, Monkoto et Likala ;

e AuSud : A partir du village Bokendela, suivre la route d’intérêt local jusqu’au
village Belondo-Elinga, de ce point suivre la rivière Lolongo, puis la
rivière Momboyo jusqu’à Ingende ;

+ AlEst : Du village Ilanga, tracer une ligne droite jusqu’à la rivière Lolongo,
suivre cette rivière jusqu’à son embouchure dans la rivière Busira,
prendre la Busira jusqu’à sa rencontre avec la rivière Itolanga,
remonter celle-ci jusqu’au village Balankole ; de ce point suivre le
sentier jusqu’au village Bokendela ;

e Al'Ouest : Par le tronçon de la route d’intérêt local reliant le chef-lieu du
territoire d’Ingende au village Yele.

Pour la GA N°028/CAB/MIN/ECNT/98 du 25 juin 98 d'une superficie SIG 175.231
hectares :

e AuNord : La rivière Ikelemba, en aval de Bolomba jusqu’au confluent avec la
rivière Mindonge ;
° AuSud

e ATESst

e A l'Ouest

Par la ligne droite Est-Ouest constituant la limite de deux Territoires
Ingende et Bolomba à partir de la route Bolomba-Ingende à l’Est
jusqu’à la jonction avec la rivière Luaki à l'Ouest ;

Par le tronçon de la route d’intérêt général Ingende-Bolomba, partant
de la rivière Ikelemba jusqu’à la limite des Territoires de Bolomba et
Ingende, soit à environ 14 km de la traversée de la rivière ;

De la rivière Lwaki jusqu’au confluent des rivières Motefe et Lola, par
la rivière Motefe jusqu’à sa jonction avec la rivière Mompete, la
rivière Mompete jusqu’à la hauteur de la localité Bolenge ; le tronçon
de route d’intérêt local Bolenge-Bosukela ; la rivière Mindonga
jusqu’au confluent avec la rivière Ikelemba.

La carte 1 donne la localisation des deux GA de SEFOCO, à savoir la GA
N°008/CAB/MIN/ECNT/93 et N°028/CAB/MIN/ECNT/98.
L

ODOATS 2P SA12US210f S21J1J S9P UOHDSI]D907 : [ AD)

4.006,84

EH OZ 844 : dns ‘neyenb3, 8p SAUAO14/ VENOTIOW/AONTONI S9P SSNOULOL
O09043$ €6/800 VO 19 86/8270 VO _2P UORESIE207 :L AUED

3. Présentation de la Société SEFOCO
3.1. Identification

SEFOCO est une société de droit congolais crée le 03/12/1991. Elle a démarré ses activités en
janvier 1992.

— Raison sociale : SEFOCO

— Forme juridique : SPRL

— Siège social : Avenue Mwela N° 32 et 31, Quartier Kingabwa, Commune de Limete,
Ville de Kinshasa, République Démocratique du Congo.

— Objet social : Exploitation forestière, sciage du bois et vente de bois scié à
l'exportation et sur le marché local.

— Siège d’exploitation : Village de Bekondji, Secteur de Losanganya, Territoire de
BOLOMBA, District de l’Equateur, Province de l’Equateur.

— Unité de transformation : Une scierie d’une capacité 1500 m° de grumes par mois,
située au n° 31-32, avenue Mwela, Q/Kingabwa, C/ Limete à Kinshasa. Cette unité est
exploitée en commun avec MEGABOIS.

— NRC : 26352 Kinshasa.

— N.LN : K30029 A.

— NL F.: N02A2202L

— Capital Social de l’entreprise : 160.000.000 FC

— Représentant : Monsieur Yves BRACKENIER, Administrateur Gérant.

3.2. Bref aperçu historique de SEFOCO

SEFOCO est une société privée à responsabilité limitée qui a débuté ses activités
d'exploitation forestière avec l’obtention de ses GA. Son capital social était estimé à
4.120.000 $US en 2004, soit une participation de 70% des parts sociales pour SALTON
Limited et 30% pour TRIX Limited.

Devant se conformer aux obligations légales et contractuelles, la SEFOCO, jadis FECOZA, a
implanté une scierie moderne d’une capacité de 1500 m° de grumes par mois. Elle dispose par
ailleurs d’engins appropriés et emploie 177 travailleurs nationaux et un expatrié. Avant de
démarrer ses activités d’exploitation forestière en 1992, SEFOCO a fait exécuter un inventaire
d’allocation forestière par le SPIAF, actuellement DIAF. Sa scierie est implantée à Kinshasa
au N° 31-32, avenue Mwela, Q/Kingabwa, C/ Limete. Celle-ci est exploitée en commun avec
MEGABOIS. Tel que signalé ci-haut, son siège d’exploitation est situé au Village de
Bekondji, Secteur de Losanganya, Territoire de BOLOMBA, District de l’Equateur, Province
de l’Equateur.

L’entreprise a ainsi régulièrement procédé à l’exploitation du bois et à la transformation de
75% de sa production dont 33% destinés à l’exportation jusqu’en 2007.

Les statistiques de production par essence et par ordre d’importance de SEFOCO sont
données au tableau 1 ci-dessous pour la période de 2003 à 2007.
08TL0 9

£T‘069 9

60'pT8 S

IT'ETS S

86'€9€ 0€ Ly'99S + 61‘09L L

8€'S+

SL8'9TT 0 0

6L'OCI

619 PTT
€T6‘907

S6'€09 TO6'YIT
ISY'STT

noped
AIIE]O 9SS04

OIeJ

6S+'TLI
L6'88t

VEL'T6
819'82+

60£'PIE

GEIOI I

LE'807 800°TS+ Lpo'987 STL'V61

S81‘+OT

pESHE

onbuyy,p nofeoy
noJoqi(]
OXOI

HET I 68t'zic | ZP090€ | 0 ETI'9€9 requuT

9DELhOT | Sopp8l £6'80! TIS'881 giszos | 6€6209 odissoy

ss'oss a | cover | poror | porsss | porose | ezé'roe Eure],

€0'868 6LvI ero6pr | Ssi9péoz | ecc'sici | 6gc'orz | 6v'608 DEUX PIONUL

| 6pir | Sgéospe | S80'ros LI80bI £'989 66'T8T Ep'80€ odis

[  Gsogrt | cc'ai | zezsos | sppl'az | ésc'oser | zi'ssé GT'80PI | ElT8II eIOL

D seiepr | ss'ez | S'esie | 69€'z06 SEL‘POOT | TL'POL tL0OT | O7Ep6I modes
ue/ouuokOIN % Qu) moL | L007 sœuuv | 9007 sœuuv | 5007 œuuv | +007 œouuv | €007 souuv aou2ss

(Eu u9) LO0Z & E00T 2P ODOAAS 9P SI0Q 9P UONONPOIX : [ NEOIQUL

À la lecture des statistiques de production du tableau 1, il apparaît que la production annuelle
moyenne s'établit, en période d’activité normale, à environ 6.073 m°. Cette production est
dominée par le Sapelli, le Tola et le Sipo qui sont les essences les plus exploitées et exportées
par SEFOCO. Elles représentent à elles seules 58,62% de la production totale.

Cependant, suite à l'instabilité politique et aux conflits qui ont plongé la RDC dans une crise
multiforme, et dont l’une des conséquences a été l’aggravation de la dégradation du tissu
économique, l’entreprise a connu un arrêt de ses activités depuis 2008 jusqu’à ce jour.

Cette situation a été aggravée par la crise financière mondiale qui a fâcheusement affecté les
importations des bois tropicaux par les grands pays consommateurs. Des grands efforts sont
cependant consentis par SEFOCO en vue de la relance imminente de ses activités dès l’année
2014. Du matériel d’exploitation conséquent a été commandé à cet effet.

3.3. Moyens dont dispose l’entreprise

Tel que signalé ci-haut, l’entreprise dispose de deux concessions forestières contiguës d’une
superficie totale SIG/DIAF de 418.230 ha dont le potentiel exploitable est estimée à près de
6.024.000 m° pour 20 essences dont 8 de première classe et 12 de deuxième classe, suivant les
données d’inventaire d’allocation forestière réalisé par le SPIAF en 1992. Ceci donne une
possibilité annuelle moyenne de l’ordre de 240 960 m° pour les classes d’essences retenues
sur un horizon de 25 ans.

Les essences généralement exploitées sont par ordre d’importance, Sapelli, Tola, Sipo,
Tchitola, Tiama, Kossipo, Limbali, Iroko et Dibetou principalement et, dans une moindre
mesure, Acajou d’Afrique, Faro, Bosse claire et Padouk.

Sur le plan de la structure organique, outre la Direction Générale avec un secrétariat,
l’entreprise comprend quatre (4) directions suivantes :

Direction administrative et financière avec 2 services (personnel et comptabilité) ;
Direction commercial avec 1 service ventes ;

Direction technique avec 3 services (navigation, garage et achats) ;

Direction d’exploitation avec 2 services (technique et administratif)

Les effectifs s’élèvent à 178 personnes dont 1 expatrié et 177 congolais. La répartition de
l’ensemble de cet effectif est la suivante :
— 1 haut cadre de direction expatrié ;
8 cadres de direction ;
17 agents de maitrise ;
153 ouvriers.

3.4. Situation socio-économique et administrative
3.4.1. Contexte

SEFOCO a procédé à un pré-diagnostic de l’étude socio-économique dans son bloc forestier
du territoire de Bolomba, en vue de la conclusion des accords de la clause sociale du cahier
des charges et en prélude de l’élaboration de son plan d'aménagement. Les résultats de cette
étude préliminaire se déclinent dans les points essentiels développés ci-dessous.
3.4.2. Objectifs du pré-diagnostic socioéconomique

Le pré-diagnostic rapide a été nécessaire dans le but de recueillir les informations de base sur
les communautés vivant dans la concession notamment en ce qui concerne leurs activités
économiques dominantes, leurs pratiques sociales, leurs valeurs culturelles. Cela a également
permis de mieux informer les communautés locales sur les activités forestières de la Société.

Le pré-diagnostic socio-économique a également permis de dégager les atouts et les
contraintes en rapport avec la problématique de la gestion durable des ressources naturelles et
du développement local. Ces éléments constituent des préalables nécessaires à une orientation
judicieuse des actions devant influer positivement sur la gestion durable de la forêt et de
l’environnement socio-économique et écologique.

3.43. Caractéristiques ethnographiques et démographiques
3.4.3.1. Territoire de Bolomba
3.4.3.1.1. Présentation du territoire

Le territoire de Bolomba est situé dans la province de l’Equateur, à 180 km de Mbandaka,
Chef-lieu de la province. Le territoire couvre 24.598 km?.

3.4.3.1.2. Organisation administrative

Le Territoire de Bolomba est divisé en 5 secteurs suivants :

Secteur de Bolomba, avec 7 groupements et 112 villages ;
Secteur de Busira, avec 6 groupements et 78 villages ;

Secteur de Dianga, avec 4 groupements et 46 villages ;
Secteur de Mampoko, avec 3 groupements et 43 villages ;
Secteur de Losanganya, avec 4 groupements et 113 villages :
1. Groupement de Lingoy ;

2. Groupement Bonyanga ;

3. Groupement de Mpompo ;

4. Groupement de Bokala.

RÉSR TE

Il y a lieu de signaler ici que les activités de SEFOCO reposent essentiellement dans le dernier
secteur cité, à savoir Losanganya et les Groupements Lingoy et Bonyanga. C’est dans ces
Groupements que la clause sociale a été négociée avec les communautés locales qui y vivent.

3.4.3.1.3. Démographie

Le territoire de Bolomba compte une population estimée à 130.896 habitants (chiffre obtenu
pendant le recensement administratif de 2004) avec une densité de 5,3 habitants/km?.

3.4.3.1.4. Infrastructures sociales de base et équipements collectifs

Le mode de vie commune qui caractérise l’ensemble de la vie de la population de Bolomba
est basé principalement sur l’agriculture, l’élevage, la chasse et la pêche.

Sur le plan des infrastructures routières, le territoire compte plusieurs routes de dessertes
agricoles et une route à caractère national qui part de Bolomba à Mbandaka sur une longueur
de 240 km. A partir de cette route, il est possible de joindre les autres pistes, qui sont en très
mauvais état, qui mènent vers les différents centres ruraux. Il en est de même de la seule route
qui relie le territoire au Chef-lieu de la Province Mbandaka qui est relativement praticable.

il
Par ailleurs, le Territoire ne dispose d’aucune infrastructure aéroportuaire. Quelques
infrastructures portuaires existent mais très peu développées.

Les infrastructures hôtelières dignes de ce nom n'existent pas. Pour l’hébergement, on se
réfère aux centres d’accueils des églises.

Le Territoire de Bolomba est doté d’un hôpital de référence de Bolomba-Cité et d’une
quinzaine de postes de santé pour la plupart en mauvais état car en pisé. Ce dernier est dirigé
par un médecin Chef de zone, un médecin Directeur et un médecin Chef de staff.

Dans le secteur de Losanganya, où opère SEFOCO, on dénombre 6 écoles secondaires et 25
écoles primaires pour la plupart en mauvais état.

S’agissant des études universitaires, le territoire de Bolomba n’en dispose pas. Les élèves
poursuivent ainsi leurs études universitaires à Mbandaka, à Kinshasa ou ailleurs.

3.4

.5. Caractéristiques géographiques

Le Territoire de Bolomba est situé dans la zone équatoriale avec comme conséquence un
climat tropical humide qui n’a pratiquement pas de saison sèche, mais des pluies toute l’année
caractérisant la zone équatoriale.

Le secteur de Losanganya est baigné par plusieurs rivières dont les plus importantes sont
Lolongo, Bolanga, Bolamai et Lua.

Le sol est généralement fertile. Il s’adapte à la culture des plantes vivrières telles que le
manioc, le maïs, le riz, la banane, etc. La nature du sol est argilo-sablonneuse.

La forêt est totalement dense et regorge en son sein plusieurs espèces d’arbres de grande
valeur telles que Iroko, Tiama, Sapeli, Kosipo, Sipo, Acajou d’afrique (Khaya), Doussié, etc.

L'on y trouve également certaines espèces d’animaux importantes dont le lion, le léopard,
l'éléphant, le chimpanzé, l’antilope, le babouin, etc. Etant donné que cette forêt a la même
caractéristique, les différentes espèces végétales et animales sont présentes dans chacune des
collectivités qui constituent le territoire de Bolomba.

3.4.3.1.6. Caractéristiques économiques

Les activités économiques du territoire sont essentiellement centrées sur l’agriculture, la
chasse et la pêche. L'économie du Territoire connaît une régression considérable sur le plan
du développement.

Les rivières et les cours d’eaux constituent des ressources non encore suffisamment exploitées
par manque de volonté politique à même de transformer toutes ces ressources en richesses et
amorcer le développement local.

Néanmoins, le Territoire de Bolomba possède des élites locales qui prennent toujours le
devant dans les activités économiques et influencent la prise de décision et la défense des
intérêts du Territoire. Parmi elles, il ya notamment les enseignants, les prêtres, les pasteurs
des Eglises, les Associations, les ONG et les ONGD.
4. Historique des activités forestières passées dans la concession de SEFOCO

Comme signalé ci-haut, SEFOCO est une société privée à responsabilité limitée (S.P.RL.)
depuis le 06 mars 1992. Son titre forestier est situé à environ 180 km de la ville de Mbandaka
dans la province de l’Equateur. Les bois exploités sont acheminés à Kinshasa où la société
dispose d’une scierie d’une capacité 1500 m° de grumes par mois. Cette unité est exploitée en
commun avec MEGABOIS.

Par ailleurs, SEFOCO a obtenu sa GA après un inventaire d’allocation forestière réalisé par le
SPIAF, l'actuelle DIAF, tel que signalé ci-haut. Les statistiques de production des cinq
dernières années d’activités sont présentées dans le tableau 1 repris ci-haut. Les superficies
exploitées de 2003 à 2007 sont présentées à la figure 2 ci-dessous.

A la suite des troubles dans le pays sus évoqués et de la crise financière mondiale actuelle,
SEFOCO connaît des perturbations importantes dans la relance de sa production et par
conséquent dans ses exportations compte tenu des problèmes financières et des difficultés de
placer le bois tropicaux sur les marchés internationaux.

Etant donné que la situation du secteur du bois se normalise petit à petit au plan international
et national, SEFOCO se réorganise progressivement en vue de relancer ses activités
d’exploitation de bois à partir de 2014. L'outil de travail existant est en train d’être
progressivement renforcé en vue d’une reprise effective des activités.
LA

L00€ ? £00C 2P ODOAIS 404 saa1ojdxa satofiadns Sap UONDSI]D907T : £ 21107)

DR APR SON SARA SES ASE AE ET] ET] sas an DE |

Dé EE 4
3 LE déoquon ls
cocon mi mms
end FU m0
ane) nt 200
ï Eee) “eBdrz-opuope] 3
3 000 60r i
HD PE | :
, + #£ opoT 3
3
$
3 3
1 1007 suued [5] 1
[N 0007 sua pa
_]_ |5007 sua
j ds — FA fi
| 2007 suusa |]
L ;
ÿ 400 apr [7] El
arou — S ER
eau —
3 ame + 3
ÿ cal 6 3
e.
ÿ
EH 0€ 84+ : dns ‘najenb3] ap SUAO1d/ VANOIOB/AONAONI SEP SSNOLUOL
090435 €6/800 VO 12 86/870 VO Uoneyoidx,p SILLEd SUSDUE SP UONESIE207 :Z SUED

5. Pré-stratification du titre forestier de SEFOCO

Dans l’attente de l’approbation du Plan d'aménagement, les surfaces utiles indicatives
retenues pour les deux titres forestiers de SEFOCO figurent dans la carte 2 ci-dessous qui
présente l’occupation du sol. Les résultats de la pré-stratification pour les deux titres forestiers
de SEFOCO sont donnés dans le tableau n°2 ci-après tandis que le tableau 3 présente la
synthèse de la de la pré-stratification des deux titres de SEFOCO par type de terrain.

Tableau 2 : Résultat de la pré-stratification des titres forestiers de SEFOCO

POURCENTAGE
16,81
13,14
1,80
53,48

TYPE D'OCCUPATION DU SOL |SUPERFICIE (HA)

Forêt primaire
Forêt secondaire adulte
Forêt secondaire jeune

Forêt marécageuse 223 656
Culture et régénération 61 735 14,76

Total
Source : DIAF, août 2012.

418 230

100,00

Tableau 3 : Synthèse de la pré-stratification des titres de SEFOCO par type de terrain

Terrains Terrains Autres types Superficie
Titres forestiers forestiers non a JP totale (SIG)
: : occupation
productifs | productifs
0008/93 et 028/98 | 132 839 ha 223 656 ha 61735 ha 418 230 ha
% 31,76 53,48 14,76 100,0

Il ressort des tableaux 2 et 3 que la superficie utile SIG exploitable indicative s'élève à
132 839 hectares de la superficie totale du titre forestier détenu par SEFOCO, soit 31,76%.
Dans cette superficie, la forêt primaire occupe 70.321 hectares, soit 16,81%, la forêt
secondaire adulte, 54.971 hectares, soit 13,14% et la forêt secondaire jeune, 7.547 hectares
soit 1,80%.

Par ailleurs, les deux titres forestiers de SEFOCO sont principalement dominés par des
terrains marécageux pour une superficie totale de 223.656 hectares, soit 53,48%.
ODOAIS 9P SA

91

240f SaAHI} XN2P S2P 10S np UOUDANIIO) ? € 24D)

12 12
EH 0EZ 8Ly : dns RER
O9011$ £6/800 VO 12 86/820 VO 105 np uopedn920 :€ SUED

6. Localisation des 4 premières AAC.

La carte 4 ci-dessous donne la localisation des 4 ACC des titres forestiers de SEFOCO. Ces
dernières sont situées dans la partie Nord-Ouest de la concession forestière. Elles sont
délimitées chacune comme suit :

a. AAC 1 Superficie: 16 713 HA

— Au NORD: A partir du village Eleke suivre la route jusqu’au village Bokange.

A l'EST: A partir du village Bokange, soit des coordonnées géographiques de
longitude 19°34'55,904"E et de latitude 0°8'12,529"N, suivre la rivière Lolongo
jusqu’à un point de longitude 19°36'12,881"E et de latitude 0°1'13,225"S.

Au SUD: A partir des coordonnées géographiques de la longitude 19°34'53,148"E et de
latitude 0°323,153"N suivre l’embranchement de la rivière Bolanga qui se rapproche
de la rivière Bolamai jusqu’à un point de coordonnées géographiques de longitude
19°29'17,853"E et de latitude 0°1'40,215"N, relier cet point avec un point de la rivière
Lua de longitude 19°25'17,363"E et de latitude 0°1'40,215"N.

A l'Ouest: A partir d’un point de la rivière Lua de longitude 19°25'17,363"E et de
latitude 0°1'40,215"N suivre la rivière Lua jusqu’au village Eleke.

b. AAC 2 Superficie: 16 745 HA

— Au NORD: A partir des coordonnées géographiques de la longitude 19°34'53,148"E et
de latitude 0°3'23,153"N suivre l’embranchement de la rivière Bolanga qui se
rapproche de la rivière Bolamai jusqu’à un point de coordonnées géographiques de
longitude 19°29'17,853"E et de latitude 0°1'40,215"N, relier cet point avec un point de
la rivière Lua de longitude 19°25'17,363"E et de latitude 0°1'40,215"N.

— A l'EST : A partir des coordonnées géographiques de longitude 19°34'53,148"E et de
latitude 0°3'23,153"N suivre l’embranchement de la rivière Bolanga et suivre ensuite

cette derrière jusqu’au point de longitude 19°36'11,582"E et de latitude 0°1'15,316"S.

— Au SUD : A partir de la rivière Lua, suivre la route qui va vers le village Balankole, de
ce dernier à sa rencontre avec la rivière bolaï, au point de coordonnées géographiques
de longitude 19°31'7,534"E et de latitude 0°0'44,187"S relier avec une ligne droite
jusqu’aux coordonnées géographiques de longitude 19°36'10,294"E et de latitude
0°1'10,127"S.
— A l'Ouest: A partir des coordonnées géographiques de longitude 19°25'31,277"E et de
latitude 0°3'25,018"S jusqu’au point de coordonnées géographiques de longitude
19°25'15,817"E et de latitude 0°1'41,08"N.

c. AAC 3 Superficie: 16 760 HA

— Au NORD l'Ouest: A partir des coordonnées géographiques de longitude
19°23'17,838"E et de latitude 0° 10' 56,785" N jusqu’au point de coordonnées
géographiques de longitude 19° 20' 22,055" E et de latitude 0° 4' 9,469" N de la route

d’intérêt local.

— Au SUD et l'EST: A partir de la coordonnée géographique la longitude
19°23'17.,838"E et de latitude 0° 4' 9,469" N de la route pour intérêt local, suivre cette
derrière jusqu’au point de coordonnées géographiques de longitude 19°24"30,96"E et
de latitude 0°9'3,825"N à côte du village Benkanga.

d. 4 Superficie: 16 838 HA
— Au NORD et à l'Ouest: A partie du village Eleke jusqu’au village Lingunda ;
— Au SUD et à l’EST : Du village Eleke jusqu’au village Buya en passant par la rivière

Beondola.

Ces assiettes de coupe correspondent aux clauses sociales formellement négociées avec les
communautés locales.
61

ODOAIS 9P S121S210[ S2J1) S2P DYY + SAP UONDSI1DI07T : p AD!)

ENT)

EH OZ 8kp : dns ‘nejenb3] 9p S2UAO14/ VENOTOB/AONAONI S9P SNOJLUAL
090435 €6/800 VO 12 86/870 VO Sadnoo ap sajjenuue Sepaisse ÿ Sep LOjESIE207 ÿ :aJE)

7. Superficies des 4 premières AAC

Pour une rotation de 25 ans, les 4 AAC sont découpées conformément au Guide Opérationnel
ayant trait au canevas d’autorisation d’exploitation forestière anticipée et du cahier des
charges provisoire dont la surface des 4 premières AAC ne doit pas dépasser annuellement
1/25ème de la superficie totale SIG utile de la forêt productive concédée.

La superficie totale de l’ensemble du titre de SEFOCO étant de 418.230 ha, la surface SIG
totale de chaque AAC ne doit pas dépasser 16.729 ha en moyenne. La surface productive SIG
totale indicative étant de 132.839 ha, la superficie SIG productive moyenne de chaque AAC
s’établit à 5.314 ha.

8. Matérialisation des 4 premières AAC

Conformément au Guide Opérationnel définissant le canevas de l’élaboration du plan annuel
d’exploitation forestière, l'ouverture et la matérialisation des limites non naturelles de chaque
assiette annuelle de coupe se feront sur le terrain par un débroussaillement de 2 m de largeur.
Toutes les tiges de diamètre inférieur ou égal à 10 cm y seront coupées. Celles de diamètre
supérieur à 10 em seront marquées à la peinture rouge.

Pour les limites naturelles (cours d’eau), les arbres de la rive du côté de l’assiette de coupe
seront marqués visiblement à la peinture rouge tout le long du cours d’eau pour éviter que les
employés ne le traversent par ignorance lors de l’exploitation.

Les différents points des limites de l’assiette de coupe seront matérialisés par des panneaux de
signalisation. Ces panneaux contiendront les informations suivantes : numéro de l’AAC,

superficie, année. Ils seront posés obligatoirement à tous les passages des routes sur ces
limites naturelles ou pas.

9. DESCRIPTION DES 4 AAC

Le tableau 4 ci-dessous donne la pré-stratification des 4 AAC ainsi que leurs superficies
respectives.

Tableau 4 : Pré-stratification et superficies SIG correspondantes par AAC

Strate
Forêt primaire

Forêt secondaire adulte
Forêt secondaire jeune

Forêt marécageuse

Culture abandonnée

Total (ha) | 16513

20
10. Terrains forestiers productifs par AAC

Le tableau 5 ci-dessous donne la répartition de la superficie indicative dans chaque AAC par
terrains forestiers productifs ainsi que la date théorique d’ouverture de chaque AAC.

Tableau 5 : Superficies productives des AAC (ha) et date théorique de leur d’ouverture

" ” Total Pourcentage sut
Forêt Forêt Forêt He pr de Date théorique
dit secondaire | secondaire ‘ ” d'ouverture
primaire suite Cite forestiers forestiers des A ÂG
J productifs productifs

AAC 2 | gio | o | 26» | 10 832 24,53 01/01/2015
10833 | 2453 01/01/2016
0 11 022 24,96 01/01/2017

10706 | 44157 100,00

L'écart de moins de 5% entre la surface utile de la plus grande AAC (11.470 ha) et celle plus
petite (10.832 ha) correspond à la norme édictée par le Guide opérationnel ayant trait au
canevas du plan de gestion quinquennal notamment en matière de découpage des AAC. En

effet, et conformément à cette norme, il se dégage que cet écart n’est que de 1,44% entre la
plus grande AAC et la plus petite.

11. Évaluation de la ressource exploitable dans les AAC

Sur la base du rapport d’inventaire d’allocation forestière réalisé par le SPIAF pour le compte
de SEFOCO et des données d’exploitation des dernières années, les volumes nets exploitables
dans les 4 assiettes annuelles de coupe se présentent comme repris dans le tableau 6 ci-
dessous par essence, classe de qualité et diamètre minimum d’utilisation (DMU).

Il se dégage de ce tableau que le volume net total pour l’ensemble des 4 AAC est estimé à
près de 22 489,160 m° sur une superficie totale utile exploitable indicative de 44 157 ha, ce qui
permet une production nette moyenne annuelle de 5 622 m° pour 11 essences de première
classe et 3 de deuxième classe.

21

Tableau 6 : Estimation du volume net exploitable dans les 4 AAC (44 157 ha)

ji voie Volume net total
N° Essence Nom scientifique DMU ri (mi)
Classe I
3 |Sipo Entandrophragma utile 80 0,065
ï
5 |Kossipo Entandrophragma candolei 1 501,338
Ce fine fie ace | #0 | 04] 10 |
A 172 VS NC HE EE
8 _|Dibetou Lovoa trichilioides 1368,867
9 [Acajoud’Afrique |Khayaspp 60 0,023
10 |Bossé clair Guarea cedrata 60 0,022 971,454
11 |Padouk Pterocarpus soyauxii 60 0,014 618,198
Sous-total Classe I 0,4633 2045 5 |
Classe II
E Tshitola Prioria oxyphyllum 80 927,297
13 |Limbali Gilbertiodendron dewevrei
|__| Sous-total Classe 1 | 2051,222
Grand total] À | 05093 | 22489,160

12. Rappel du contexte socioéconomique du groupement concerné

L’ensemble des AAC sont localisés dans le Secteur de Losanganya, Groupements de Lingoy

et de Bonyanga.

Conformément à la clause sociale conclue entre SEFOCO et la communauté des Groupements
de Lingoy et de Bonyanga dans le Secteur de Losanganya en date du 14 août 2011, les
attentes exprimées sont reprises dans le tableau 7 ci-dessous.
Tableau 7 : Attentes exprimées par les communautés locales des Groupements de Lingoy et

Bonyanga
Coût estimatif a x
Infrastructure Nombre (en SUS) Localisation Chronogramme
Ecole 1 30 000 Village Buya Année | et2
Poste de santé 1 15 000 Village Bekondji Année 2 et 3
4
Réouverture de route 25 km 20 000 Axes Bekondji - Lingunda Année 2
Groupement Bonyanga :
Construction petits 5 40 000 Villages Bekondji-Esanga(3) Année 2 et 3
ponts Villages Bosiyo — Boenga (1)
Villages Ikombe — Lingunda (1)
Panneau solaire 200 W 1 2 500 Village Bekondji Année 3
; Groupements de Lingoy et 2 4%
Transport gratuit néant Bonyanga Année 1 à 4
COUT TOTAL 107 500

Il ressort de ce tableau que l’ensemble des attentes des groupements de Lingoy et Bonyanga
se chiffrent à hauteur de 107.500 $US.

Le financement de tous les travaux sera assuré par la ristourne qui sera alimentée par les bois
qui seront coupés dans les 4 assiettes annuelles de coupe. Il a été convenu de commun accord
dans la clause sociale conclue entre les deux parties que les bois de première classe de qualité
contribueront à hauteur de 5$US par mètre cube coupé, ceux de deuxième classe à 3 $US et
ceux de troisième classe à 2 $US. Sur cette base, la valeur estimée de ces bois se présente
comme indiquée au tableau 8 ci-dessous.

Il ressort du tableau 8 que la valeur totale de la ristourne est estimée à 110.415 SUS pour les
quatre assiettes annuelles de coupe. Ce qui correspond à une valeur moyenne annuelle de
l'ordre de 26.875 $US par AAC. Il se dégage ainsi une réserve de l’ordre de 2.915 $US.

23

Tableau 8: Estimation de la ristourne sur la base du volume net de bois exploitable dans
les 4 AAC

Volume net

Valeur totale

4 total de bois
Classerde;qualité DISR exploitable exploitable
(m3) (8/4 AAC)

Prioria balsamiferum 3 492,819

2 870,205
1 898,751

Entandrophragma candoleï 1 501,338
Wenge 1.501.338

Lovoa trichilioides 1 368,867

EG
[10 [Bosséclair 7 |Guareacedraa "| 971454 |
Sous-total Classe I | 20 457,938 102 290

Classe II
Tshitola Prioria oxyphyllum 927,297

Angueuk 485,727
[| Sous-oral Casse 1 | | 2051222 | | sv |
M ET NE PT

Entandrophragma utile

Entandrophragma angolense

13. Mesures environnementales et de gestion

13.1. Méthodes d’exploitation

Tenant compte du Guide Opérationnel fixant les normes d’exploitation forestière à impact
réduit, SEFOCO s’est toujours attelé et va continuer à respecter les mesures permettant de
diminuer les impacts négatifs sur l’environnement et l’homme dans les domaines ci-après.

G) L’inventaire d’exploitation

Au cours de cette opération, SEFOCO notera :
e Les arbres d’avenir : Marqués par « © » pour permettre leurs protections afin d’être
abattus ou exploités à la rotation ultérieure.

e Les arbres patrimoniaux : Marqués par « P », seront déterminés après une étude sociale
effectuée dans le milieu.

24
e Les semenciers : Marqués par « S », sont à protéger et seront identifiés et retirés de
l'inventaire d’exploitation pour jouer le rôle de semenciers.

(ii) Zone hors exploitation

Afin de protéger les zones les plus sensibles à l’exploitation, SEFOCO procèdera à leurs
exclusions à l’exploitation.

Les zones à exclure sont :
e Zones marécageuses, zones à forte pente (pente supérieure ou égale à 30%) et zones de
roches ;
e Zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;
+ Zones d’importance écologique, scientifique ou touristique : zones à très grande
diversité floristique ou faunique, c'est-à-dire en bordure des cours d’eau permanents,
des marigots, autour des marécages. Largeur minimum des zones sensibles :

Tableau 9 : Les zones à exclure des aires de coupe

Cours d’eau (mesuré aux hautes eaux) Largeur de la zone sensible
- Largeur < 10m 50 m sur chaque rive

- Ravines 10 m de chaque côté

- Ruisseaux ou marigots 20 m de chaque côté

- Marécages 10 m à partir de la limite

- Tête de source 150 m autour

Ceci grâce à la cartographie de l’inventaire d’exploitation qui localise les arbres protégés ainsi
que les zones sensibles permettant de les soustraire à l’exploitation et d’éviter le parcours
d’engins dans ces zones. Il sera ajouté sur la liste des arbres protégés, les arbres oubliés lors
du comptage et découverts lors du dépistage.

(iii) Réseau routier et parcs à grumes

Etant indispensables pour l’évacuation des produits ligneux, et présentant à la fois des impacts
négatifs non négligeables sur l’environnement, SEFOCO, par le biais des cartes d’inventaire,
orientera ses réseaux routiers tout en tenant compte des mesures précautionneuses établies par
le Guide Opérationnel sur les Normes d’Exploitation Forestière à Impact Réduit (EFIR), à
savoir :

Éviter les zones peu riches (faible concentration d’essences exploitables) ;

e Contourner les zones à forte pente, marécageuses, écologiques, sensibles, etc. ;
+ Limiter autant que possible la superficie des parcs à grumes ;

+ Éviter les arbres à protéger ;

° Maintien des ponts de canopée, au minimum tous les 5 kilomètres, et ouverture des
andains ;

25
e Construire et en maintenir des structures de drainages appropriées pour collecter et
évacuer les eaux ;

+ Éviter les perturbations aux rives des cours d’eau ;

e_ Préserver les arbres d’avenir et patrimoniaux dans la planification.

(iv) Abattage contrôlé et sécurité des travailleurs

Pour cette opération, SEFOCO est en contact avec des moniteurs agréés pour faire suivre
plusieurs stages de formations à son personnel, sur l’abattage contrôlé faisant ainsi diminuer
sensiblement l’impact dû aux chutes des arbres, maximisant le volume de bois par tiges et
sécurisant son personnel opérateur et les tronçonneuses. Les pourparlers seront également
amorcés dans ce sens avec le projet AGEDUFOR qui a implanté une antenne opérationnelle à
Mbandaka.

(v) Usage des produits de traitement des bois et sécurité des travailleurs

SEFOCO va user d’insecticides suite aux attaques du bois par divers insectes et pour
maximiser la production, tout en tenant compte de la pollution des eaux, du sol, de la flore et
de la microfaune, conformément aux lois et règlements en vigueur.

Afin de sécuriser ses travailleurs affectés à ce travail, SEFOCO dispose des équipements de
sécurité appropriés pour les traiteurs du bois :

- Bottes en caoutchouc ;

- Protection des yeux ;

- Gants en plastiques résistant aux produits chimiques ;

- Imperméables ;

- Respirateurs, etc.

(vi) Débusquage et débardage

Ces deux opérations étant essentielles pour le transport des grumes, elles présentent des
impacts négatifs considérables au niveau du sol et du peuplement résiduel. Des dispositions
suivantes ont été prises afin de réduire sensiblement ces impacts, notamment en :

e utilisant des tracés optimaux pour le débardage qui permettent ainsi d’éviter les virages

trop serrés ;

e_sauvegardant les arbres à protéger ;
réduisant au minimum les cours d’eaux à franchir ;
e limitant l’utilisation de bulldozers au débusquage ou débardage ;
utilisant au maximum le treuil et le câble pour le débardage.

(vi) Chargement et transport

SEFOCO s’engage à appliquer les mesures qui permettent de limiter les impacts causés par le
chargement et le transport sur la pollution, le transport de viandes de brousses et les accidents.
Ainsi, des dispositions seront prises afin de :
e charger les grumes de façon adéquate sur les grumiers (pas au-delà de leur capacité
utile) ;

26
e évacuer rapidement les grumes afin d’éviter l’utilisation de pesticides due aux attaques
d’insectes ;

e respecter les limitations de vitesse établies ;

e ne jamais transporter d’autres passagers à bord des grumiers ;

e_interdire tout transport de viande de brousse dans ses véhicules ;

e_interdire la présence de toute arme à feu à bord de ses véhicules.

SEFOCO a, à cet effet, inséré dans son Règlement d’Entreprise un article interdisant
formellement à tout véhicule et engin de la société le transport des chasseurs ainsi que
d’armes et munitions de chasse. Cela reste aussi d’application pour tous les travailleurs de
l’entreprise.

(vüi) Opération post-exploitation

SEFOCO est tenue à faire quelques opérations déclinées ci-dessous après l’exploitation de
bois afin d’éviter toute atteinte supplémentaire à l’environnement et s’assurer d’un état qui
pourra favoriser la régénération lors de la période de la première rotation. Il s’agit notamment
de :

e réhabilitation des pistes de débardage et des parcs à grumes.

e retrait de tous les débris d’exploitation dans les zones de protection de berges, et tout
obstacle freinant le libre passage des eaux.

e fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine
rotation à l’aide de grumes, de fossés creusés ou de barrières.

13.2. Mesures de réduction, d’atténuation et de compensation des impacts sur
l’environnement, la faune et le contrôle des feux de brousse.

En application des dispositions du Guide opérationnel de la DIAF relatif aux techniques

d'Exploitation Forestière à Impact Réduit (EFIR), SEFOCO mettra en place les mesures
suivantes :

(i) Diamètre d’exploitation

Dans l’attente des conclusions et de la validation du Plan d’ Aménagement de sa concession,
SEFOCO s’engage à respecter les diamètres d’abattage (diamètres minimum d’exploitation)
tels que définis dans le Guide Opérationnel donnant la liste des essences forestières de la RDC
et qui seront mesurées conformément à l’annexe 5 du Guide Opérationnel portant sur les
normes d’inventaire d’aménagement forestier.

(ii) Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d’eau, évitant ainsi les perturbations de l’alimentation en eau
des populations, et à prévenir les risques d’inondations.

12.1. Réduction de P’impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale seront interdites dans le cadre de
l’exploitation forestière. Il s’agit notamment de la chasse elle-même, du commerce de la
viande de brousse dans le camp forestier, du transport de la viande de chasse et des produits

27
SRE URSS. JUL ASS ECO LS AFS + seu
munitions.

Au travers de notes de service, SEFOCO a déjà informé son personnel de cette interdiction
passible, en cas d’infraction, de sanctions. Et comme signalé ci-dessus, cette disposition
figure déjà dans le Règlement d’Entreprise de la société.

Afin de lutter contre le braconnage, les communautés locales et autochtones du Groupement
se sont engagées, conformément à la clause sociale conclue avec SEFOCO, à collaborer dans
la lutte contre le braconnage et l’exploitation forestière illégale et à sensibiliser leurs membres
à cette fin.

13.3. Feu de brousse et production de charbon de bois

En vue de lutter contre les feux de brousse, les populations riveraines seront associées à cette
problématique. A cet effet, et conformément à la clause sociale déjà conclue, les
communautés locales se sont engagées à collaborer en toutes circonstances avec SEFOCO
pour maîtriser tout incendie qui surviendrait à l’intérieur des forêts concédées ou dans des
zones attenantes.

Dans le cadre de la collecte de bois de chauffe, et de la production de charbon de bois, la
clause sociale a fixé les règles de prélèvement de bois par les communautés locales.

13.4. Diverses mesures de gestion

Pour la confection d’ouvrages d’art, tels que ponts, ponceaux, radiers, SEFOCO procédera à
la récupération des arbres réputés imputrescibles et dénotant une excellente résistance aux
tentions, abattus lors de la création du réseau routier et de l’ensoleillement de celui-ci.

S’agissant de la délimitation des AAC là où il n’y a pas de limites naturelles, un
débroussaillement de 2 mètres de large sera réalisé pour les matérialiser. Lors de la création
de ces layons, des soins seront pris pour abattre les tiges de moins de 10 cm de diamètre.

Des panneaux de signalisation portant les informations requises dans le Guide Opérationnel
définissant le Canevas d’Elaboration de Plan Annuel d’Exploitation Forestière sépareront les
AAC.

13.5. Equipements et infrastructures prévus pour la santé, l’hygiène et la sécurité
des employés.

Afin de garantir la santé, l’hygiène et la sécurité des employés, SEFOCO en plus du centre de
santé en matériaux durables construit dans la localité de Djoa tel qu’illustré sur la photo ci-
dessous, va construire un poste de santé dans le village de Bekondji au profit des travailleurs
et des communautés locales.

28
Photo 1 : Centre de santé construit en matériaux durables dans la localité de Djoa par
SEFOCO

14. Planification des activités et des investissements
14.1. Préparation du Plan d'Aménagement

Ainsi qu’expliqué dans la première version de ce plan de gestion, le pré-inventaire, le plan de
sondage, les études socio-économiques devraient être réalisés entre 2013 et 2016. Cependant,
suite à la présente révision, la reprogrammation retenue à cet effet est la suivante :

- Premier trimestre 2014 : dépôt du plan de sondage de l’inventaire d’aménagement et du
rapport de pré-inventaire auprès de l’ Administration forestière ;

- deuxième trimestre 2014 : réalisation des diagnostics socio-économiques dans les GA
de SEFOCO ;

- troisième trimestre 2014 jusqu'au deuxième trimestre 2016: réalisation du pré-
inventaire, des travaux cartographiques et de l’inventaire d'aménagement forestier ;

- troisième trimestre 2016 : dépôt des rapports d’inventaire d’aménagement et d’études
socio-économiques ;

- début quatrième trimestre 2016: dépôt du Plan d'Aménagement auprès de
l’Administration forestière ;

- Début de 2017 : début de mise en œuvre du PA.

29
14.2. Infrastructures routières

La planification des réseaux routiers d’exploitation des 4 premières AAC a été faite à partir
des cartes hydrographiques et topographiques. Les routes primaires et secondaires ainsi que
les parcs à grumes seront construits sur base des données cartographiques de la prospection.
L’exécution de ces activités précédera l’exploitation quelques mois avant le début de
l'exploitation proprement dite afin de permettre la stabilisation des matériaux.

Le tracé provisoire des routes principales pour les quatre années du présent Plan de gestion
révisé est présenté au tableau 10 ci-dessous ainsi que dans la carte 4.

Il ressort de ce tableau que 48 km de routes primaires seront ouvertes dans les 4 premières
assiettes annuelles de coupe. Par ailleurs 4 ponts seront construits avec radiers. Les pistes
secondaires seront créées au fur et à mesure de la progression de l’exploitation de chaque
AAC.

Tableau 10 : Longueurs prévisionnelles des pistes principales à créer dans les 4 AAC de

2014 à 2017 (Km)
N° de AAC Longueur de la piste
AACI 16,3
AAC2 12,6
AAC3 30,42
AAC4 28,9
Total 88,22
Moyenne 22,05

30
ODOUAS 2P DV + So] Supp Sajpdiourid samnoi sap a4os1a0o4d 29DAI : Ç 214D7)

409.84 2006.61 302.01 2002.84 3.061.61 3001.64

EH 0€Z 8L+ : dns ‘majenb3, ap SUAOIJ/ VENOTIOB/AINIONI SP SSNOULEL
O9043S £6/800 VO 19 86/870 VO DWY + Sa SUEP SJUEJSKS Jepnoi nEOSON :G UE D

13. Investissements industriels en place et projetés et capacités techniques de
SEFOCO

SEFOCO dispose d’une scierie située à Kingabwa. Elle envisage par ailleurs de mettre en
place sur le lieu de l’exploitation deux scieries mobiles de grande capacité afin de répondre
aux besoins locaux d’avivés et de débiter, dont une grande partie du sciage sera destinée à
l’exportation. Cet investissement devra intervenir au cours de l’année 2015.

Les équipements et matériels d’exploitation dont dispose SEFOCO ou en cours d’acquisition
sont repris au tableau 11.

Tableau 11 : Liste des équipements et matériels d'exploitation disponibles ou commandés

EXISTANTS EN COURS D’ACQUISITION
1 Caterpillar 528 2 Caterpillar 545B
1 Caterpillar Bull D7 avec treuil 2 Chargeurs Caterpillar 966
1 Fiat Allis Bull avec treuil 2 Camions bennes Iveco 30 tonnes 6X6
1Caterpillar D8 2 Jeeps

3 Remorques grumiers

3 Tracteurs grumiers

1 Tracteur agricole Valtra 160cv

1 Chargeur grume Caterpillar 980

1 Chargeur grume Komatsu

1 Scierie mobile Lucas Mill

1 Grue de 45 tonnes sur chenilles

1 Niveleuse Caterpillar 12G

2 Bateaux

4 motos

Tronçonneuses et divers matériels

32

ANNEXES

33
Annexe 1 : Contrat de concession forestière N°023/11 du 24 octobre 2011 de SEFOCO.

34
REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, Conservation de La Nature et Tourisme

CONTRAT DE CONCESSION FORESTIERE N° LD. 11 du 24.07.20.
issu de la Conversion de la Garantie d’approvisionnement N°008/CAB/MIN/ECNT/93 du
20/11/93 jugée convertible suivant la notification n°026/CAB/MIN/ECN-T/09/JEB/2010 du
du 02/04/2010

Le présent contrat de concession forestière est conclu entre :

d'une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant
au nom de La République Démocratique du Congo, ci-après dénommé « l'autorité
concédante » ;

et d'autre part,

La société d'exploitation forestière « SEFOCO », immatriculée au nouveau registre
de commerce sous le numéro 25182 Kinshasa, numéro d’identification nationale A
36215 P, ayant son siège au N'3231, Avenue Mwela, Quartier Kingabwa, Commune
de Limete, Ville de Kinshasa, en République Démocratique du Congo, représenté
par Monsieur Yves BRACKENIER, Administrateur Gérant, ci-après dénommé «
le concessionnaire »;

Article 1°:
L'objet du présent contrat est de définir Les droits et obligations des parties.
ILest complété par Le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé
par Le concessionnaire et approuvé par l'administration et décrivant l'ensemble
des investissements et des activités qui seront entreprises et réalisées par Le
concessionnaire pendant Les quatre premières années du contrat de concession.

Le cahier des charges fait partie intégrante du présent contrat de concession.

Article 2 :
Le présent contrat porte sur une concession forestière d'une superficie SIG 242.999

hectares dont la situation géographique et Les limites sont décrites ci-après :
I. Localisation administrative :

1. Secteur : Losanganya
2. Territoire : Bolomba
3. District : Equateur
4, Province : Equateur.

35
IL. Délimitation physique :

1. AuNord : Par le tronçon de la route d'intérêt Local Yele-Ilanga, en
passant par Les localités Bongala, Monkoto et Likala ;

2. AuSud : A partir du village Bokendela suivre La route d'intérêt local
jusqu’au village Belando-Elinga, de ce point suivre La rivière
Lolongo, puis la rivière Momboyo jusqu’à Ingende ;

3. ALESt : Du village Ilanga, tracer une ligne droite jusqu’à la rivière
Lolongo, suivre cette rivière jusqu'à son embouchure dans la
rivière Busira, prendre La Busira jusqu’à sa rencontre avec la
rivière ltolanga, remonter celle-ci jusqu’au village Balankole ;
de ce point suivre Le sentier jusqu’au village Bokendela ;

4. AlOuest : Par Le tronçon de la route d'intérêt local reliant Le chef lieu
du territoire d’Ingende au village Yele.

La carte de la concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans Les
conditions fixées à l'article 8 ci-dessous.

Article 4 :
L'Etat garantit au concessionnaire La jouissance pleine et entière des droîts qui Lui
sont conférés par la loi et Le présent contrat de concession.

Pendant toute la durée du contrat, Le concessionnaire ne peut être privé en tout ou
partie de son droit d'exploiter sa concession, sauf en cas de non respect de ses
obligations légales, réglementaires ou contractuelles, ou pour cause d'utilité
publique, et dans ce dernier cas moyennant une juste et préalable indemnité,
conformément au droit commun.

Article 5 :
Sous réserve des dispositions de l'article 13 du présent contrat, Le concessionnaire à
un droit exclusif d'exploitation du bois d'œuvre se trouvant dans Les limites de sa

concession.

Article 6:

Le concessionnaire est tenu de respecter les droits d’usage traditionnels des
communautés locales et/ou peuples autochtones riverains de La concession tels que
définis aux articles 36, 37 et 44 du code forestier.

IL lui est interdit de créer toute entrave à l'exercice par Les communautés locales
et/ ou peuples autochtones riverains des droits d'usage forestiers ainsi reconnus.

Article 7:
Le concessionnaire bénéficie d’une servitude de passage sur Les fonds riverains,
destinée à favoriser l'accès à sa concession et l'évacuation de sa production. IL

exerce cette servitude uniquement dans les limites de ce qui est strictement
nécessaire à son droit de passage.

36
Le tracé de toute route ou de toute voie d'accès ou d'évacuation à partir du
territoire de la concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant la préparation du
plan d'aménagement.

En cas de différend sur Le tracé des voies d'accès ou d’évacuation à La concession,
le concessionnaire fera appel aux mécanismes de règlement des différends définis
aux articles 103 et 104 du code forestier.

Article 8:

A l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par les règlements
en vigueur et à condition que les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

A cette occasion, Le concessionnaire fournit Les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur La période de renouvellement.

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l’une des quelconques dispositions du présent contrat et du
cahier des charges et notamment dans l’un des cas ci-après:

1. Le non payement de la redevance de superficie et/ou de toutes autres taxes
et redevances forestières échues applicables à l'exploitation de La
concession;

2. l'exploitation forestière illégale dûment constatée;

3. Le commerce illégal des produits forestiers dûment constaté conformément
aux lois en vigueur;

4. la violation des obligations sociales et environnementales et de celles
relatives aux engagements d’investissements industriels imposées par le
présent contrat en vertu des dispositions légales et règlementaires en
vigueur;

5. la corruption, Le dol ou La violence ou Leur tentative dûment constatés.

Article 9:

Conformément aux dispositions de l’article 115 du code forestier, le
concessionnaire est tenu de s’installer sur La superficie concédée et d’y exécuter
ses droits et obligations tels qu’ils découlent du présent contrat, du cahier des
charges et du plan de gestion visé à l’article 10 ci-dessous. En particulier, il doit:

1. matérialiser Les limites de La concession et de l’assiette annuelle de coupe ;

2. respecter les règles relatives à l'exploitation du bois, notamment Les limites
des assiettes annuelles de coupe et Le diamètre minimum par essence;

3. mettre en œuvre les mesures envirannementales et de protection de la
biodiversité inscrites au présent contrat, y compris les mesures convenues
dans le plan de relance dans Le cas d’une conversion ou dans La proposition
technique dans le cas de l'adjudication selon les termes du cahier des

charges;
4. réaliser Les infrastructures socio-économiques et des services sociaux au

37
2

profit des communautés locales et/ou peuples autochtones riverains
contenues dans Le plan de relance dans Le cadre d’une conversion ou dans La
proposition technique dans Le cas d’une adjudication et définies dans le
cahier des charges;

5. réaliser Les investissements, y compris l'acquisition des équipements prévus,
la remise en état ou la modernisation de l'outil de transformation, ainsi que
le recrutement du personnel nécessaire et autres activités prévues dans La
proposition du plan de relance, dans le cas d’une concession ou dans La
proposition technique dans Le cas d’une adjudication, et écrits dans Le cahier
des charges;

6. payer la redevance de superficie forestière et toutes autres taxes et
redevances en vigueur liées à l'exploitation de La concession, dans Les délais
prescrits par La réglementation fiscale.

Article 10: |
Le concessionnaire s'engage à préparer et à soumettre pour approbation à
L'administration chargée des forêts, dans une période maximum de quatre ans, le
plan d'aménagement conformément à la législation et à La réglementation en
vigueur. Ce plan doit comprendre l’ensemble des obligations du concessionnaire en
vue d'assurer une gestion durable de la forêt concédée. Approuvé par
Uadministration, il devient partie intégrante du présent contrat.

Dans l’intervalle qui sépare la signature du présent contrat de l'approbation du
plan, Le concessionnaire exploite La forêt concédée en conformité avec un plan de
gestion.

Le plan de gestion doit être soumis par le concessionnaire à l’administration
chargée des forêts et approuvé en même temps que le contrat de concession. Ce
plan de gestion constitue l'ensemble des engagements du concessionnaire pour
L'exploitation de la forêt concédée avant l'approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans Le plan de relance en
cas, de conversion ou dans Les propositions techniques en cas d’adjudication. Le
plan de gestion indique:

1. Les quatre premières assiettes annuelles de coupe ;

2. le calendrier et Les modalités de consultation avec Les communautés locales
et/ou peuples autochtones sur Le contenu et les modalités de réalisation du
plan socio-économique y compris Les infrastructures en leur faveur pour la
durée de la concession ;

3. La description des activités de protection de l’environnement et de La
conservation de la biodiversité et notamment les mesures de réduction,
d'atténuation et de compensation de tout impact négatif des activités du
concessionnaire sur l’environnement ;

4. la mise en place pendant les quatre premières années d'exploitation, des

investissements industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans le cahier des
charges annexé au présent contrat.

38
Si, à l'expiration de La période de quatre ans, Les circonstances ne permettent pas
au concessionnaire de présenter Le plan d'aménagement, il peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de
délai, lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d'aménagement de la concession
donne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochtones riverains et à une
consultation régulière avec eux sur Les questions intéressant La concession et leurs
droits. L'administration peut assister aux séances de consultations.

Article 11:
Le concessionnaire est tenu de respecter la Législation en vigueur en matière de
protection de l’environnement et de conservation de La diversité biologique.

IL contribue, en particulier sur toute l’étendue de sa concession, à La lutte contre
les feux de brousse, Le braconnage et l'exploitation illégale du bois.

IL s'assure que les activités de La concession ne provoquent ni ne favorisent des
actes de braconnage ou de dégradation de l’environnement. A cette fin, le
concessionnaire définit et met en œuvre sur le territoire de La concession des
mesures appropriées de contrôle pour :

1. interdire le transport des armes à feu et des armes de chasse dans les
véhicules de l’entreprise;

2. fermer Les routes et chemins d’accès aux aires d'exploitation;

3. interdire l’accès des véhicules étrangers, sauf sur Les voies d'intérêt public;

4. interdire Les activités de braconnage notamment pour Les employés et Leurs
familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers;

5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu’elles découlent du plan de relance dans Le cas d’une conversion ou
des propositions techniques dans Le cas d’une adjudication;

6. minimiser, réduire ou compenser tant à l’intérieur de La concession que
dans ses environs immédiats, tout impact négatif sur l’environnement, des
travaux de réalisation d’infrastructures.

Article 12:
Le concessionnaire est tenu de respecter La mise en réserve de certaines essences

et toutes restrictions édictées par l'administration chargée des forêts dans Le but
de protéger La diversité biologique.

Cette mise en réserve se fait sur base de l'inventaire des ressources forestières ou
en cours d'exploitation.

La liste des essences forestières dont l’exploitation est interdite est reprise dans
Les clauses particulières du cahier des charges en annexe.

39
Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de la
concession, des blocs quinquennaux et des assiettes annuelles de coupe
conformément à la réglementation en vigueur. Aucune exploitation ne peut être
entamée avant La matérialisation des limites de l’assiette annuelle de coupe.

Article 14:

Pendant la période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assiette annuelle de coupe qui 1/25ème ne
saurait être supérieure de La superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée Le 31 décembre de
Uannée à laquelle elle s’applique. Le concessionnaire est autorisé à y prélever
toutes les essences forestières et de diamètres autorisés par l'arrêté relatif à
L'exploitation forestière et Le plan d'aménagement.

Les diamètres minimaux de coupe prévus par Le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d'arbres semenciers pour la
régénération de chaque essence.

En outre, dès qu’il y a un risque d’altération importante de La couverture végétale
ou d’altération du sol, le plan d'aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe.

Article 15:

Le diamètre minimum d'aménagement est fixé sur base de l'inventaire et des
calculs de régénération par essence et par concession en tenant compte des
besoins de régénération de chaque essence. Le diamètre minimum
d'aménagement est Le diamètre à partir duquel Le plan d'aménagement prévoit Le
prélèvement des essences forestières définies dans Le cycle de coupe ou rotation.
En aucun cas, Le diamètre minimum d'aménagement ne peut être inférieur au
diamètre minimum d’exploitation. Le diamètre minimum d’exploitation est le
diamètre au-dessous duquel l'exploitation d'une essence forestière est interdite.

Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnaire applique Le diamètre minimum fixé par l'administration centrale
chargée des forêts.

Article 16:
Le concessionnaire est tenu de procéder au marquage des bois qu'il coupe
conformément à la réglementation en matière d'exploitation forestière.

Article 17:
Le concessionnaire s'engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés locales et/ou peuples

autochtones tels qu’ils sont définis dans Le cahier des charges.

40

À
Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte les communautés locales et/ou peuples autochtones riverains sur Le plan
socio-économique et les infrastructures qui feront l’objet du cahier des charges
définitif qui sera annexé au plan d'aménagement. Celui-ci couvrira les cinq années
qui suivent l'approbation du plan d'aménagement et sera actualisé tous les cinq
ans.

Nonobstant l’alinéa 2 ci-dessus, le concessionnaire s'engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris les infrastructures
socio-économiques et services sociaux, pour la période du plan d'aménagement.

Article 18 :
Le concessionnaire n’est pas concerné par l'exécution des dispositions de l'article
82 du code forestier relatives à la garantie bancaire.

Article 19:

Le concessionnaire est tenu au paiement régulier et dans Les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d’aucune
exonération,

Article 20:

Le concessionnaire souscrit une police d'assurance contre les conséquences
pécuniaires de la responsabilité civile pouvant lui incomber du fait de
Uexploitation de sa concession, notamment contre Les risques de vol et
d'incendie des installations concédées.

A défaut d'être couverts par une clause expresse de la police d'assurance
étendant Le bénéfice aux sous-traitants de La forêt concédée, ceux-ci doivent
justifier d’une assurance particulière.

Article 21:
Le concessionnaire peut, après en avoir informé par écrit l'autorité
concédante, sous traiter tout ou partie de certains travaux, notamment:

l'élaboration du plan d'aménagement de La concession ;

la récolte du boïs ;

la construction et l'entretien du réseau d'évacuation des produits
forestiers ainsi que des parcs à grumes ;

4. la construction et l'entretien des infrastructures socio-économiques au
profit des communautés locales ; L,

WW N

5. le transport des produits forestiers;
6. toute autre activité relative à l’exploitation forestière.

41
Toutefois, le concessionnaire demeure responsable tant envers l'autorité
concédante en ce qui concerne le respect des obligations légales,
réglementaires ou contractuelles qu’à l’égard des tiers pour ce qui concerne
les dommages éventuels.

Article 22:
Le concessionnaire a La faculté de renoncer au bénéfice de La concession avant

l'expiration du contrat de concession forestière,

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement
intégral des taxes et redevances forestières échues.

Article 23:

En cas de non respect par le concessionnaire de l’une des quelconques clauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d’un délai ne dépassant pas trois mois, l’autorité concédante prescrit
toutes mesures conservatoires destinées à assurer le respect des dispositions
du présent contrat et du cahier des charges.

Le contrat est résilié notamment dans l’un des cas ci-après:

1. Le non payement des taxes et redevances liées à l’exploitation de La
concession, après expiration des délais légaux de mise en demeure

2. le défaut d’élaboration et d'approbation du plan d'aménagement de
la concession dans les délais légaux conformément à l'article 10 ci-
dessus;

3. l'exploitation du bois d'œuvre en dehors du périmètre autorisé;

4. la commission de tout acte ou tentative d'acte de corruption, de dol
ou de violence dûment constaté;

5. La violation répétée, après mise en demeure conformément au point |,
d'obligations sociales et environnementales découlant du présent
contrat et du cahier des charges.

L'état de cessation de paiement du concessionnaire constitue une cause de
déchéance et entraîne la résiliation du présent contrat.

Article 24:
Les infractions mentionnées à l'alinéa 2 de l'article 23 ci-dessus, sont

constatées par les inspecteurs forestiers, Les fonctionnaires assermentés et les
autres officiers de police judiciaire dans leur ressort respectif conformément
aux dispositions des articles 127 et suivants du Code forestier.

L’alinéa ci-dessus, s'applique aussi à La violation des obligations du présent
contrat et du cahier des charges.

42

Article 25:

L'autorité concédante constate La déchéance et procède à La résiliation du
contrat de concession par voie d'arrêté. Elle notifie cet arrêté au
concessionnaire par lettre recommandée ou au porteur avec accusé de
réception.

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne.

Article 26:
En cas de résiliation du contrat de concession ou de déchéance, le

concessionnaire dispose des recours légaux devant Les juridictions
compétentes.

Article 27:

Nonobstant Les dispositions de l’article 8 ci-dessus, Le présent contrat prend fin
Le 23 octobre 2036. Le concessionnaire peut solliciter Le renouvellement du
contrat Un an avant la date de son expiration. La décision de refus de
renouvellement peut faire l'objet de recours devant les juridictions

compétentes.

Article 28:
A La fin de la concession, Le concessionnaire établit Les inventaires et procède
aux opérations de liquidation conformément à La Législation en vigueur.

Article 29:

A la fin de la concession, un bilan de clôture des comptes est dressé par le
concessionnaire dans un délai maximum de six mois à compter de La date
d'expiration du présent contrat de concession.

Le concessionnaire recouvre Les créances dues, règle Les dettes, dresse Le solde
de ces opérations et clôture tous Les comptes financiers.

Article 30:
Tout différend relatif à l’interprétation ou l'exécution du présent contrat de
concession et du cahier des charges sera réglé à l’amiable.

En cas d'échec, le litige sera soumis aux juridictions compétentes à moins que
les parties conviennent de recourir à l'arbitrage prévu par les articles 159 à

174 du Code de procédure civile.

Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié b
dans Les localités riveraines de La concession.

43
Les frais de publication au Journal Officiel du présent contrat, y compris Le
cahier des charges, sont à charge du concessionnaire.

Article 32:
Le présent contrat de concession forestière entre ‘en vigueur pour les
concessionnaires, à la date de sa signature.

Fait à Kinshasa en double exemplaire, le 24 OCT 281

Pour le concessionnaire Pour La République

Yves BRACKENIER, José E.B. ENDUNDO

TS
est Ministre de l’Enviroñinement,
Conservation de La Nature et Tourisme

Administrateur Gérant,
Annexe 2 : Avenant N°01 au contrat de concession forestière n°023/11 du 24 octobre 2011

45
AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 023/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d’une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée « l’autorité
concédante » ;

Et d’autre part,

La société d’exploitation forestière SEFOCO, immatriculée au registre de commerce
sous Le numéro 25182/Kinshasa et sous Le numéro A 36215 P de l’Identification
Nationale, représentée par Monsieur Yves BRACKENIER, Administrateur Gérant,
ayant son siège aux numéros 31 et 32 de l’avenue Mwela, Quartier Kingabwa,
Kinshasa/Limete, en République Démocratique du Congo, ci-après dénommée « le
concessionnaire » ;

Article 1°:
L’alinéa 2 de l’article 7 du contrat n°023 du 24/10/2011 est modifié comme suit :

« Le tracé de toute route ou de toute voie d’accès ou d'évacuation en dehors du »
« territoire de La concession doit être soumis à une consultation avec les »

« communautés locales et/ou peuples autochtones riverains durant La préparation »
« du plan d'aménagement ».

Article 2 :

L’alinéa 2 de l’article 14 du contrat n°023 susmentionné est supprimé et remplacé
par Les dispositions ci-après :

« Une assiette de coupe n’est ouverte à l’exploitation qu’une seule fois pendant »
«la durée de La rotation. L'exploitation peut cependant se poursuivre poyr le »
« compte de l’année qui suit immédiatement. Le concessionnaire est autori d
« prélever toutes Les essences forestières et de diamètres autorisés pak l’arrê
« relatif à l'exploitation forestière et du plan d'aménagement ».
« Dans tous les cas, une assiette annuelle de coupe est définitivement feñmée »
« deux ans après sa date d’ouverture ».

46
Article 3 :
ILest inséré un article 19bis au contrat n°023 susmentionné libellé comme suit :

« Eu égard au régime transitoire applicable à La présente concession issue de La »
« conversion d’un ancien titre forestier en vertu des articles 155 de La loi»
«n°011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du »
« décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion des »
« anciens titres forestiers et 1 de l’arrêté interministériel n° 010 du 17 mars 2004 »
« portant mesures économiques pour le développement de la ‘filière bois’ et de La >»
«gestion durable des forêts, ainsi qu’à l'obligation faite au concessionnaire »
« d'élaborer un plan d'aménagement, le taux de la redevance de superficie »
« payable » pendant la durée du présent contrat reste celui fixé par l’article 1 de »
« l'arrêté interministériel n° 10 susmentionné ».

Fait à Kinshasa en double exemplaire, Le 13/12/2011

Pour le concessionnaire Pour la République

José E.B. ENDUNDO

Ministre de l’Environnem
Conservation de la Na

47
Annexe 3 : Contrat de concession forestière N°016/11 du 24 octobre 2011 de SEFOCO.

48
REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, Conservation de la Nature et Tourisme.

CONTRAT DE CONCESSION FORESTIERE N° Por 11 du 24.00 204.
issu de la Conversion de la Garantie d’approvisionnement N°028/CAB/MIN/ECNT/98 du 25
juin 98 jugée convertible suivant la notification n°027/CAB/MIN/ECN-T/09/JEB/2010 du
du 02 juillet 2010

Le présent contrat de concession forestière est conclu entre :
d'une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant
au nom de la République Démocratique du Congo, ci-après dénommé « l'autorité
concédante » ;

et d'autre part,

La société d'exploitation forestière « SEFOCO », immatriculée au nouveau registre
de commerce sous le numéro 25182 Kinshasa, numéro d’identification nationale A
36215 P, ayant son siège au N° 31 et 32, Avenue Mwela, Quartier Kingabwa,
Commune de Limete, Ville de Kinshasa, en République Démocratique du Congo,
représenté par Monsieur Yves BRACKENIER, Administrateur Gérant, ci-après
dénommé « le concessionnaire »;

Article 1°:
L'objet du présent contrat est de définir Les droits et obligations des parties.
ILest complété par Le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé
par Le concessionnaire et approuvé par l'administration et décrivant l'ensemble
des investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant Les quatre premières années du contrat de concession.

Le cahier des charges fait partie intégrante du présent contrat de concession.

Article 2 :
Le présent contrat porte sur une concession forestière d'une superficie SIG 175.231
hectares dont la situation géographique et Les Limites sont décrites ci-après : 2

l. Localisation administrative :
1. Secteur : Losanganya
2. Territoire : Bolomba

3. District : Equateur
4. Province : Equateur.

49

Il. Délimitation physique :

1. Au Nord : La rivière Ikelemba, en aval de Bolomba jusqu’au confluent
avec la rivière Mindonge ;

2. AuSud : Par La ligne droite Est-Ouest constituant la limite de deux
Territoires Ingende et Bolomba à partir de La route Bolomba-
Ingende à l'Est jusqu’à la jonction avec la rivière Luaki à
l'Ouest ;

3. AlEst : Par Le tronçon de la route d'intérêt général Ingende-Bolomba,
partant de la rivière Ikelemba jusqu’à la limite des Territoires
de Bolomba et Ingende, soit à environ 14 km de la traversée
de la rivière ;

4. A l'Ouest : De La rivière Lwaki jusqu’au confluent des rivières Motefe et
Lola, par la rivière Motefe jusqu’à sa jonction avec la rivière
Mompete, la rivière Mompete jusqu’à La hauteur de La localité
Bolenge ; le tronçon de route d'intérêt local Bolenge-
Bosukela ; la rivière Mindonga jusqu’au confluent avec la
rivière Ikelemba.

La carte de la concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt-cinq ans renouvelables dans les
conditions fixées à l'article 8 ci-dessous.

Article 4 :
L'Etat garantit au concessionnaire La jouissance pleine et entière des droits qui lui
sont conférés par la loi et Le présent contrat de concession.

Pendant toute la durée du contrat, Le concessionnaire ne peut être privé en tout ou
partie de son droît d'exploiter sa concession, sauf en cas de non respect de ses
obligations légales, réglementaires ou contractuelles, ou pour cause d'utilité
publique, et dans ce dernier cas moyennant une juste et préalable indemnité,
conformément au droit commun.

Article 5 :

Sous réserve des dispositions de l'article 13 du présent contrat, le concessionnaire a
un droit exclusif d'exploitation du bois d'œuvre se trouvant dans Les limites de sa
concession.

Article 6:

Le concessionnaire est tenu de respecter Les droits d’usage traditionnels des
communautés locales et/ou peuples autochtones riverains de la concession tels que
définis aux articles 36, 37 et 44 du code forestier.

IL Lui est interdit de créer toute entrave à l’exercice par Les communautés locales
et/ ou peuples autochtones riverains des droits d'usage forestiers ainsi reconnus,

50

|

L
Article 7:

Le concessionnaire bénéficie d’une servitude de passage sur les fonds riverains,
destinée à favoriser l’accès à sa concession et l'évacuation de sa production. IL
exerce cette servitude uniquement dans les limites de ce qui est strictement
nécessaire à son droit de passage.

Le tracé de toute route ou de toute voie d'accès ou d'évacuation à partir du
territoire de La concession doit être soumis à une consultation avec les
communautés locales et/ou peuples autochtones riverains durant La préparation du
plan d'aménagement.

En cas de différend sur le tracé des voies d’accès ou d'évacuation à La concession,
le concessionnaire fera appel aux mécanismes de règlement des différends définis
aux articles 103 et 104 du code forestier.

Article 8:

À l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par les règlements
en vigueur et à condition que Les obligations découlant du présent contrat et du
cahier des charges aient été exécutées.

À cette occasion, Le concessionnaire fournit Les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur La période de renouvellement.

Le renouvellement du contrat est cependant refusé par l'autorité concédante en
cas de violation de l’une des quelconques dispositions du présent contrat et du
cahier des charges et notamment dans l’un des cas ci-après:

1. Le non payement de la redevance de superficie et/ou de toutes autres taxes
et redevances forestières échues applicables à l'exploitation de la
concession;

2. l'exploitation forestière illégale dûment constatée;

3. le commerce illégal des produits forestiers dûment constaté conformément
aux lois en vigueur;

4. la violation des obligations sociales et environnementales et de celles
relatives aux engagements d’investissements industriels imposées par Le
présent contrat en vertu des dispositions légales et règlementaires en
vigueur;

5. la corruption, Le dol ou la violence ou leur tentative dûment constatés.

Article 9:
Conformément aux dispositions de l’article 115 du code forestier, le
concessionnaire est tenu de s'installer sur La superficie concédée et d’y exécuter
ses droits et obligations tels qu'ils découlent du présent contrat, du cahier des
charges et du plan de gestion visé à l’article 10 ci-dessous. En particulier, il doit:
1. matérialiser Les limites de La concession et de l’assiette annuelle de coupe ;
2. respecter Les règles relatives à l'exploitation du bois, notamment Les limites
des assiettes annuelles de coupe et Le diamètre minimum par essence;

51

l

b

3. mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y compris les mesures convenues
dans le plan de relance dans le cas d’une conversion ou dans la proposition
technique dans le cas de l’adjudication selon les termes du cahier des
charges;

4. réaliser les infrastructures socio-économiques et des services sociaux au
profit des communautés locales et/ou peuples autochtones riverains
contenues dans Le plan de relance dans le cadre d’une conversion ou dans La
proposition technique dans le cas d’une adjudication et définies dans le
cahier des charges;

5. réaliser Les investissements, y compris l’acquisition des équipements prévus,
la remise en état ou la modernisation de l’outil de transformation, ainsi que
le recrutement du personnel nécessaire et autres activités prévues dans La
proposition du plan de relance, dans le cas d’une concession ou dans la
proposition technique dans le cas d’une adjudication, et écrits dans Le cahier
des charges;

6. payer la redevance de superficie forestière et toutes autres taxes et
redevances en vigueur liées à l'exploitation de la concession, dans les délais
prescrits par La réglementation fiscale.

Article 10:

Le concessionnaire s'engage à préparer et à soumettre pour approbation à
l'administration chargée des forêts, dans une période maximum de quatre ans, Le
plan d'aménagement conformément à la législation et à la réglementation en
vigueur. Ce plan doit comprendre l’ensemble des obligations du concessionnaire en
vue d’assurer une gestion durable de la forêt concédée. Approuvé par
l'administration, il devient partie intégrante du présent contrat.

Dans l'intervalle qui sépare La signature du présent contrat de l’approbation du
plan, le concessionnaire exploite la forêt concédée en conformité avec un plan de
gestion.

Le plan de gestion doit être soumis par le concessionnaire à l’administration
chargée des forêts et approuvé en même temps que le contrat de concession. Ce
plan de gestion constitue l’ensemble des engagements du concessionnaire pour
l'exploitation de La forêt concédée avant l’approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans Le plan de relance en
cas, de conversion ou dans Les propositions techniques en cas d’adjudication. Le
plan de gestion indique:

1. les quatre premières assiettes annuelles de coupe ;

2. le calendrier et Les modalités de consultation avec Les communautés locales
et/ou peuples autochtones sur le contenu et Les modalités de réalisation du
plan socio-économique y compris Les infrastructures en leur faveur pour la
durée de la concession ; \
3. La description des activités de protection de l’environnement et de la
conservation de la biodiversité et notamment les mesures de réduction,
d’atténuation et de compensation de tout impact négatif des activités du
concessionnaire sur l’environnement ;

4. la mise en place pendant les quatre premières années d’exploitation, des
investissements industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans Le cahier des
charges annexé au présent contrat.

Si, à l'expiration de La période de quatre ans, Les circonstances ne permettent pas
au concessionnaire de présenter le plan d'aménagement, il peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de
délai, Lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d'aménagement de la concession
donne lieu à une diffusion de toute documentation appropriée auprès des
communautés locales et/ou des peuples autochtones riverains et à une
consultation régulière avec eux sur les questions intéressant la concession et Leurs
droits. L'administration peut assister aux séances de consultations.

Article 11:
Le concessionnaire est tenu de respecter la législation en vigueur en matière de
protection de L'environnement et de conservation de la diversité biologique.

IL contribue, en particulier sur toute l'étendue de sa concession, à la lutte contre
les feux de brousse, Le braconnage et l'exploitation illégale du bois.

IL s'assure que Les activités de la concession ne provoquent ni ne favorisent des
actes de braconnage ou de dégradation de l’environnement. A cette fin, Le
concessionnaire définit et met en œuvre sur le territoire de La concession des
mesures appropriées de contrôle pour :

1. interdire Le transport des armes à feu et des armes de chasse dans les
véhicules de l'entreprise;

2. fermer Les routes et chemins d’accès aux aires d’exploitation;

3. interdire l’accès des véhicules étrangers, sauf sur Les voies d’intérêt public;

4. interdire Les activités de braconnage notamment pour les employés et leurs
familles, en mettant à leur disposition à prix coûtants, des aliments
alternatifs aux gibiers;

5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu’elles découlent du plan de relance dans Le cas d’une conversion ou
des propositions techniques dans Le cas d’une adjudication;

6. minimiser, réduire ou compenser tant à l’intérieur de La concession que À
dans ses environs immédiats, tout impact négatif sur l’environnement, de: +
travaux de réalisation d’infrastructures. l

53
Article 12:

Le concessionnaire est tenu de respecter La mise en réserve de certaines essences
et toutes restrictions édictées par l'administration chargée des forêts dans Le but
de protéger la diversité biologique.

Cette mise en réserve se fait sur base de l’inventaire des ressources forestières ou
en cours d’exploitation.

La liste des essences forestières dont l’exploitation est interdite est reprise dans
les clauses particulières du cahier des charges en annexe.

Article 13:

Le concessionnaire est tenu de matérialiser physiquement les limites de La
concession, des blocs quinquennaux et des assiettes annuelles de coupe
conformément à la réglementation en vigueur. Aucune exploitation ne peut être
entamée avant La matérialisation des limites de l’assiette annuelle de coupe.

Article 14:

Pendant la période précédent l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assiette annuelle de coupe qui 1/25ème ne
saurait être supérieure de la superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée Le 31 décembre de
l’année à laquelle elle s'applique. Le concessionnaire est autorisé à y prélever
toutes les essences forestières et de diamètres autorisés par l’arrêté relatif à
L'exploitation forestière et Le plan d’aménagement.

Les diamètres minimaux de coupe prévus par Le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d’arbres semenciers pour la
régénération de chaque essence.

En outre, dès qu’il y a un risque d’altération importante de la couverture végétale
ou d’altération du sol, le plan d'aménagement indique toutes essences
confondues, un nombre maximum de pieds exploitables par assiette annuelle de
coupe.

Article 15:

Le diamètre minimum d'aménagement est fixé sur base de l’inventaire et des
calculs de régénération par essence et par concession en tenant compte des
besoins de régénération de chaque essence. Le diamètre minimum
d'aménagement est Le diamètre à partir duquel Le plan d'aménagement prévoit Le
prélèvement des essences forestières définies dans Le cycle de coupe ou rotation.
En aucun cas, Le diamètre minimum d’aménagement ne peut être inférieur au
diamètre minimum d’exploitation. Le diamètre minimum d'exploitation est le
diamètre au-dessous duquel l’exploitation d’une essence forestière est interdite.

Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnaire applique Le diamètre minimum fixé par l'administration centrale
chargée des forêts.

6

54

À

l
Article 16:
Le concessionnaire est tenu de procéder au marquage des bois qu’il coupe
conformément à la réglementation en matière d’exploitation forestière.

Article 17:

Le concessionnaire s’engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés locales et/ou peuples
autochtones tels qu’ils sont définis dans Le cahier des charges.

Pendant la période de préparation du plan d'aménagement, le concessionnaire
consulte les communautés locales et/ou peuples autochtones riverains sur Le plan
socio-économique et Les infrastructures qui feront l’objet du cahier des charges
définitif qui sera annexé au plan d’aménagement. Celui-ci couvrira Les cinq années
qui suivent l'approbation du plan d'aménagement et sera actualisé tous les cinq
ans.

Nonobstant l'alinéa 2 ci-dessus, le concessionnaire s'engage à mettre en œuvre,
dans le cadre des consultations avec les communautés locales et/ou peuples
autochtones riverains, un plan socio-économique, y compris les infrastructures
socio-économiques et services sociaux, pour la période du plan d'aménagement.

Article 18 :
Le concessionnaire n’est pas concerné par l’exécution des dispositions de l'article
82 du code forestier relatives à La garantie bancaire.

Article 19:

Le concessionnaire est tenu au paiement régulier et dans Les délais légaux des
taxes et redevances forestières en vigueur et ne peut bénéficier d'aucune
exonération.

Article 20:

Le concessionnaire souscrit une police d’assurance contre les conséquences
pécuniaires de La responsabilité civile pouvant lui incomber du fait de
l'exploitation de sa concession, notamment contre les risques de vol et
d'incendie des installations concédées.

A défaut d’être couverts par une clause expresse de la police d’assurance
étendant Le bénéfice aux sous-traitants de la forêt concédée, ceux-ci doivent
justifier d’une assurance particulière.

Article 21:
Le concessionnaire peut, après en avoir informé par écrit l'autorité
concédante, sous traiter tout ou partie de certains travaux, notamment: L

1. l'élaboration du plan d'aménagement de la concession ; (
2. la récolte du bois ;

55
72

3. la construction et l'entretien du réseau d'évacuation des produits
forestiers ainsi que des parcs à grumes ;

4. La construction et l’entretien des infrastructures socio-économiques au
profit des communautés locales ;

5. le transport des produits forestiers;

6. toute autre activité relative à l'exploitation forestière.

Toutefois, Le concessionnaire demeure responsable tant envers l’autorité
concédante en ce qui concerne le respect des obligations légales,
réglementaires ou contractuelles qu’à l’égard des tiers pour ce qui concerne
les dommages éventuels.

Article 22:
Le concessionnaire à la faculté de renoncer au bénéfice de la concession avant
Uexpiration du contrat de concession forestière.

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement
intégral des taxes et redevances forestières échues.

Article 23:

En cas de non respect par le concessionnaire de l’une des quelconques clauses
du présent contrat et/ou du cahier des charges et après une mise en demeure
assortie d’un délai ne dépassant pas trois mois, l’autorité concédante prescrit
toutes mesures conservatoires destinées à assurer Le respect des dispositions
du présent contrat et du cahier des charges.

Le contrat est résilié notamment dans l’un des cas ci-après:

1. le non payement des taxes et redevances liées à l'exploitation de la
concession, après expiration des délais légaux de mise en demeure

2. le défaut d'élaboration et d'approbation du plan d'aménagement de
la concession dans les délais légaux conformément à l’article 10 ci-
dessus;

3. l'exploitation du bois d'œuvre en dehors du périmètre autorisé;

4. la commission de tout acte ou tentative d’acte de corruption, de dol
ou de violence dûment constaté;

5. la violation répétée, après mise en demeure conformément au point l,
d'obligations sociales et environnementales découlant du présent
contrat et du cahier des charges.

L'état de cessation de paiement du concessionnaire constitue une cause de
déchéance et entraîne la résiliation du présent contrat.

|

56
Article 24:

Les infractions mentionnées à l'alinéa 2 de l’article 23 ci-dessus, sont
constatées par les inspecteurs forestiers, Les fonctionnaires assermentés et Les
autres officiers de police judiciaire dans leur ressort respectif conformément
aux dispositions des articles 127 et suivants du Code forestier.

L’alinéa ci-dessus, s’applique aussi à La violation des obligations du présent
contrat et du cahier des charges.

Article 25:
L'autorité concédante constate La déchéance et procède à la résiliation du
contrat de concession par voie d'arrêté. Elle notifie cet arrêté au
concessionnaire par lettre recommandée ou au porteur avec accusé de
réception.

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres
forestiers national et provincial concerne.

Article 26:

En cas de résiliation du contrat de concession ou de déchéance, le
concessionnaire dispose des recours légaux devant les juridictions
compétentes.

Article 27:

Nonobstant les dispositions de l’article 8 ci-dessus, Le présent contrat prend fin
le 23 octobre 2036. Le concessionnaire peut solliciter Le renouvellement du
contrat un an avant la date de son expiration. La décision de refus de
renouvellement peut faire l’objet de recours devant les juridictions
compétentes.

Article 28:
A La fin de La concession, le concessionnaire établit Les inventaires et procède
aux opérations de liquidation conformément à La législation en vigueur.

Article 29:

A la fin de la concession, un bilan de clôture des comptes est dressé par le
concessionnaire dans un délai maximum de six mois à compter de la date
d’expiration du présent contrat de concession.

Le concessionnaire recouvre les créances dues, règle Les dettes, dresse le solde
de ces opérations et clôture tous les comptes financiers.

Article 30:

Tout différend relatif à l'interprétation ou l'exécution du présent contrat D
concession et du cahier des charges sera réglé à l'amiable.

57
En cas d'échec, Le litige sera soumis aux juridictions compétentes à moins que
les parties conviennent de recourir à l'arbitrage prévu par Les articles 159 à
174 du Code de procédure civile.

Article 31:

Le présent contrat ainsi que le cahier des charges sont publiés au Journal
Officiel, déposés au Cadastre Forestier National, notifiés aux autorités
provinciales et locales du ressort, et rendus publics par tout moyen approprié
dans les localités riveraines de La concession.

Les frais de publication au Journal Officiel du présent contrat, y compris le
cahier des charges, sont à charge du concessionnaire.

Article 32:
Le présent contrat de concession forestière entre en vigueur pour les
concessionnaires, à La date de sa signature.

Fait à Kinshasa en double exemplaire, le 24 OCT 201t

Pour Le concessionnaire Pour La République

Yves BRACKENIER, José E.B. ENDUNDO
Ds

Administrateur Gérant,

Ministre de l’Enviri
Conservation de la NatÜre et Tourisme

10

58
Annexe 4 : Avenant N°01 au contrat de concession forestière n°016/11 du 24 octobre

59
AVENANT N° 01 AU CONTRAT DE CONCESSION FORESTIERE N° 016/11
DU 24 OCTOBRE 2011

Le présent Avenant n°1 est conclu entre :
d’une part,

Le Ministre de l'Environnement, Conservation de La Nature et Tourisme, agissant au
nom de la République démocratique du Congo, ci-après dénommée « l'autorité
concédante » ;

Et d’autre part,

La société d’exploitation forestière SEFOCO, immatriculée au registre de commerce
sous le numéro 25182/Kinshasa et sous Le numéro À 36215 P de l’Identification
Nationale, représentée par Monsieur Yves BRACKENIER, Administrateur Gérant,
ayant son siège aux numéros 31 et 32 de l’avenue Mwela, Quartier Kingabwa,
Kinshasa/Limete, en République Démocratique du Congo, ci-après dénommée « le
concessionnaire » ;

Article 1°°:
L’alinéa 2 de l’article 7 du contrat n°016 du 24/10/2011 est modifié comme suit :

« Le tracé de toute route ou de toute voie d’accès ou d'évacuation en dehors du »
« territoire de La concession doit être soumis à une consultation avec Les »

« communautés locales et/ou peuples autochtones riverains durant La préparation »
« du plan d'aménagement ».

Article 2 :

L’alinéa 2 de l’article 14 du contrat n°016 susmentionné est supprimé et remplacé
par les dispositions ci-après :

« Une assiette de coupe n’est ouverte à l’exploitation qu’une seule fois pendant »
«la durée de La rotation. L'exploitation peut cependant se poursuivre pour Le »
« compte de l’année qui suit immédiatement. Le concessionnaire est autorisé à y »
« prélever toutes Les essences forestières et de diamètres autorisés par l'arrêté »

« relatif à l'exploitation forestière et du plan d'aménagement ».

« Dans tous les cas, une assiette annuelle de coupe est définitivement fermée »

« deux ans après sa date d’ouverture ». |

60
Article 3 :
ILest inséré un article 19bis au contrat n°016 susmentionné libellé comme suit :

« Eu égard au régime transitoire applicable à La présente concession issue de La »
« conversion d’un ancien titre forestier en vertu des articles 155 de La loi»
«n°011/2002 du 29 août 2002 portant code forestier, 15 alinéa 1 et 19 alinéa 1 du »
« décret n°05/116 du 24 octobre 2005 fixant les modalités de conversion des »
« anciens titres forestiers et 1 de l'arrêté interministériel n° 010 du 17 mars 2004 »
« portant mesures économiques pour Le développement de la ‘filière bois’ et de La >»
«gestion durable des forêts, ainsi qu’à l’obligation faite au concessionnaire >»
« d'élaborer un plan d'aménagement, le taux de la redevance de superficie »
« payable » pendant la durée du présent contrat reste celui fixé par l’article 1 de »
« l'arrêté interministériel n° 10 susmentionné ».

Fait à Kinshasa en double exemplaire, Le 13/12/2011

Pour le concessionnaire Pour la République

José E.B. ENDUNDO

Ministre de l’Environneméñnt,
Conservation de la!

61
Annexe 5: Notifications n°026/CAB/MIN/ECN-T/09/JEB/2010 du 02/04/2010 relative à la
convertibilité de la GA N°008/CAB/MIN/ECNT/93 du 20/11/1993 de SEFOCO.

62
REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES, :
ENVIRONNEMENT ET TOURISME a

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

TR 5 te

* CONVENTION N° (6 /CAB/MIN/AFF-ET/03 DU‘
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT.
‘EN MATIERE LIGNEUSE

ENTRE  È La République Démocratique du Congo, représentée par le
Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre.

EE ë La Société MEGABOIS
Représentée par Monsieur Yves BRACKENIER
ci-après dénommé l'Exploitant.

PR NÂIRI ‘ LR
Vu l’Acte Constitutionnel de la Transition ;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73- 021 du 20
juillet 1973 portant régime général des biens, régime foncier et immobilier et régime
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet
1975 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ;

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de la
Nature et Tourisme ; :

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assiette et de recouvrement dés taxes et
redevances en matière administrative, judiciaire et domaniale perçues à l' initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme.

Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

ÿ

4 - x A Ke.
Vu la responsabilité du Ministère des Affaires Foncières, Environiiement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à un saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières. de l'Etat,
pour soutenir. une activité économique prospère par l'exploitation Fatbiyielle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour son usine de transformation située sur la Route
des Poids Lourds à Kinshasa/Limete, d'une capacité annuelle de ‘18. 000m3 de
produits finis, nécessitant un approvisionnement en grumes de 48. vov à m3.

Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT, 184, relative à: la À
d'approvisionnement en matière ligneuse et à la lettre d'intention ; :

Vu la demande de la garantie d'approvisionnement intigduïte par la
Société MEGABOIS ;

IL À ETE ARRET VEN ET :
Article 1* : La garantie d'approvisionnement porte sur un volume üé à8. 000 m3

de grumes réparti comme suit:
ESSENCES VOLUME (m3)
Iroko 3.000

, Tiama © 2.000
Wenge 1.000
Kosipo 3.000
Sipo | 3.000
Sapelli 2.000
Ebène 200
Acajou d'Afrique 2.000
latandza ” 2.600
Mukulungu 3.000
Tola 2.000 ;
Olovongo 2.400 : £
Longhi 2.000 - È -
Fuma 1.400 Ge
Limbali 2.000 .
Bosse 1.400 ” +
Dibetou 1.800 i

‘ Bilinga 1.400 L
Tshitola 1.600 ë à
Dabema 1.200 . #
Padouk 1.400 à 4 cn

Niove 1,600
Oboto
Etimoe
Aiele
Mubala
Wamba

Total 48.000

Article 2 : Ces bois seront prélevés dans une unité d'exploitation localisée
comme suit :

Province ‘: Equateur District ; Equateur
Territoire : Bolomba Localité Ru
Lieu 3 Superficie  :121.216 ha

Article 3 : Cette forêt ou portion de forêt est circonscrite dans les limites
suivantes : ;

Au Nord : La rivière Ikelemba, partie comprise entre Bolombarcentre et
la rivière Monsole ; TP

Au Sud : Le tronçon de la route compris entre le village: Likala et la
source de la rivière Monsole en passant pär les. villages
Monkoto, Bokolongo, Eleke et Langa ;

AlEst : La rivière Monsole ;

A l'Ouest: Le tronçon de la route compris entre Bolomba-céntre et le
village Likala en passant par les villages Boomba, Bolaka,
Isenge et Bonieka.

« Article 4 : Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère. + E

Atticle 5 : Le Ministère accordera à l'Exploitant les droits suivants. sur Son unité
d'exploitation : D à

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'articlè premier ou autres essences à promouvoir.

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

Article 6

Article 7

5.3Le droit de flottage de radeaux et de navigation Privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits ‘forestiers
exploités ainsi que les produits de transformation.

En contre partie, l'Exploitant sera soumis, de façon de sms

aux obligations suivantes :

6.1Maintenir en opération son usine de transformation. äu ‘niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation; :

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en \ vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur ;

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de: Hation, de
fusion, de vente affectant la propriété de. l'üsine de
transformation, objet du contrat et d'en obtenir la. TR cation du
Ministère ;

6.6Respecter la réglementation sur l'exploitation, la
commércialisation et l'exportation des produits forestiers;

6.7 Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ; L

6.9Procéder à la récolte minimale de 10 m3 de bois à an sur
les superficies exploitables si le volume sur pied le permet.

: La présente convention est effective à la date a fa. Signature
jusqu'au mois de Mai 2028 . &

Article 8 : Le non respect d'une des clauses de la convention pär l'éxploitant
entraînera la résiliation immédiate et automatique de la° ‘présente.

Fait à Kinshasa, le 3 1 Me Pi

SIGNATAIRES AUTORISES

f, J
Monsieur ” Yve CKENIER

Pour la MEGABOIS
B.P 15197 Kinshasa I

Fait à six exemplaires

Exploitant |  -
Cabinet du Ministre’ .
Secrétaire Général à l'ECN

Direction de la GF

Gouverneur de Province

Coordinateur Provincial de l'ECN

pus E

63
Annexe 6 : Notifications n°027/CAB/MIN/ECN-T/09/JEB/2010 du 02/07/2010 relative à la
convertibilité de la GA N°028/CAB/MIN/ECNT/98 du 25/06/1998 de SEFOCO.
JBLIQUE DEMOCRATIQUE DU CONGO
ISTERE DE L'ENVIRONNEMENT,
PECHE ET FORETS

LE MINISTRE

CONVENTION No 22 /caB/uiN/ECNT/98 Du 25 JüIX 1958

RE : Fe REPUBLIQUE DEMOCRATIQUE DU CONGO
eprésentée par le Ministre de J]l'E i ë
pores nvironnement, Pêche et

Monsieur Edi ANGULU MABENGI
ci-après dénommé le Ministère
SEFOCO

Représentée par Monsieur DIYONGA ELOKO
President Comité de Gérance

ci-après dénommé l'Exploitant.

IMINAIRES

Yu la Déclaration de prise du pouvoir par l'Alliance des
rces Démocratiques pour la Libération du Congo (AFDL) du 17 mai 1997;

Yu le Décret Constitutionnel n°003 du 27 mai 1997 relatif
l'organisation et à l'exercice du pouvoir en République Démocratique

Congo;
Yu l'Ordonnance no 75-231 du 22 juillet 1975 fixant ies
:tributions du Département de l'Environnement, Conservation de l2
#ture et Tourisme;

Revu l'Ordonnance no 77-022 du 22 février 1977 ;

Yu la Loi fonçière no 73-021 du 20 juillet 1873 ;
Yu l'Ordonnance n° 79-244 du 16 octobre 1979, spécialement
n ses articles 3, 4 et 7.;

Vu le Décret n°078 du O1 juin 1998 portant nomination des

dinistres du Gouvernement;

de l'Environnement,
ressources forestières, grâce
pratique toutes méthodes,
disponibles ;

vu la responsabilité du Ministère

ts d'assurer la pérennité der
forestière mettant en

pêche et Forê
j'utilisation des ressources

à une saine gestion
directives et mesures dans
Vu
restières de

la nécessité de
l'Etat, pour
r l'exploitation

rationnelle, la

s produits exploités ;

Vu

provisionnement sûr
ansformation située

mete,
-355 m3 de
75.833 m3.

Vu que
itères et aux procédures de

la nécessité

sur avenue

mettre en
soutenir une

d'assurer à
et continu en matière
Mwela n°3231,
Province Urbaine de Kinshasa,
produits finis,

d'une capacité
nécessitant un approvisionnement en

l'exploitant à répondu

valeur

IL À ETE ARRETE ET CONVENU CE QUI SUIT

La garantie

de 75.839 m3 de grumes réparti comme suit

Ces

ESSENCES

AFRORMOSIA

ACAJOU D'AFRIQUE
TATANDZA
MUKULUNGU
OLOVONGO
LONGHI
TOLA
BOSSE
BILINGA
ANGUEUK
TSHITOLA
DABEMA
PADOUK
ILOMBA
NIOVE
TOTAL

bois seront

localisée comme suit

Province
Territoire

Lieu

Equateur
Bolomba

prélevés

8.
278
3.
7.

NN WU I
o
N
S

dans une unité

District
Localité
Superficie

la mise

les ressources
activité économique
transformation et

prospère
en marché

l'Exploitant un
première pour
Q/Kingabwa, Commune de
annuelle prévue de

son unité de

grumes

de façon satisfaisante aux
la décision no 002/CCE/DECNT/84.

d'approvisionnement porte sur un volume annuel

« (m3)

d'exploitation

189.738 Ha
Article 4

: Cette forêt ou portion de forêt est circonscrite dans les
limites suivantes :

Au Nord : La rivière Ikelemba, en aval de Bolomba jusqu'au

confluent avec la rivière Mindonge;

Au Sud : Par la ligne droite Est-Ouest constituant la
limite de deux Territoires Ingende et Bolomba à
partir de la route Bolomba-Ingende à l'Est
jusqu'à la jonction avec ia rivière Luaki à
l'Ouest;

A _J'Est : Par le tronçon de la route d'intérêt général
Ingend-Bolomba, partant de la rivière Ikelemba
jusqu'à la limite des Territoires de Bolomba et
Ingende, soit à environ 14 km de la traverse de

la rivière;

‘Ouest : De la rivière Lwaki jusqu'au confluent des
rivières Motefe et Lola, par la rivière Motefe
jusqu'à 5a jonction avec la rivière Mompete, la
rivière Mompete jusqu'à la hauteur de la
localité Bolenge; le tronçon de route d'intérêt
local Bolenge-Bosukela; la rivière Hindonga
jusqu'au confluent avec 14 rivière Ikelemba.

: Les grumes ainsi récoltées devront être strictement
utilisées pour leur transformation à l'usine décrite ci-
dessus, ou dirigées à l'exportation suivant la
réglementation en vigueur. Aussi, aucune grume ne pourra
être vendue à des tiers, à moins d'autorisation écrite du
Ministère.

: Le Ministère accordera à l'exploitant les droits suivants
sur son unité d'exploitation :

5.1. Le droit exclusif de récolter les arbres exploitables

explicitement identifiés à l'article premier ;

5.2. Le droit de construire les infrastructures nécessaires

exclusivement aux exploitations forestières, sans
préjudice des droits reconnus aux tiers.

Les infrastructures routières construites par le
promoteur sont propriétés de l'Etat à l4 fin du
contrat.

5.3. Le droit de flottage de radeaux et de navigation privée

sur les cours d'eau et les lacs, ainsi que le droit
d'utiliser les routes publiques pour transporter, à
titre privé, des produits forestiers exploités ainsi
que les produits de transformation.
ticle 6 : En contre partie, le promoteur sera soumis, de façon
inconditionnelle, aux obligations suivantes :

6.1. Maintenir en opération son usine de transformation äu
niveau d'opération prévu dans le contrat ;

6.2. Assurer la protection forestière de l'unité
d'exploitation ;

6.3. Présenter dans les délais prévus toutes demandes
annuelles de permis de coupe, de renouvellement de
permis de coupe, tout rapport trimestriel et rapport
après coupe, ou autres rapports prévus par la
réglementation en vigueur ;

6.4. Payer toutes les taxes et redevances forestières
prévues par la réglementation en vigueur ;

6.5. Informer le Ministère de tout changement d'adresse, de
tout projet de transfert, de location, d'échange, de
donation, de fusion, de vente affectant la propriété de
l'usine de transformation, objet du contrat et d'en
obtenir la ratification du Ministère.

6.6. Respecter la réglementation sur l'exploitation, la
commer-cialisation et l'exportation des produits
forestiers ;

6.7. Aviser le Ministère de tout changement dans la
destination des grumes exploitées et en obtenir
l'autorisation du Ministère ;

6.8. Respecter toutes décisions prises par le Ministère en
matière d'aménagement forestier ;

6.9. Procéder à la récolte minimale de 10 m3 de bois à
l'hectare sur les superficies exploitables.

Article 7 : La présente convention est effective à la date de sa
signature jusqu'au mois de Mars 2023.
des clauses de la convention par

rticle 8 : Le non-respect d'une
immédiate et

l'exploitant entraînera la résiliation
automatique de la présente.

Fait à Kinshasa, le 25 JUIX 1098

4 D
FLOKO

pr
@ f #* = Édi ANGULU MABENGI=
A as vise MES

‘ait en six exemplaires.

. Exploitant

?. Cabinet du Ministre

Secrétaire Général à 1'EPF
Direction de 13 GRNR

Gouverneur de Province
Coordinateur Provincial de l'EPF.

onsieur DIYON
our SEFOCO

«dresse
3.P 15197 KI
]
es
a
G]
ee
©
ri]

65

